
	
		II
		110th CONGRESS
		2d Session
		S. 2787
		IN THE SENATE OF THE UNITED STATES
		
			March 31 (legislative
			 day, March 13), 2008
			Mr. Levin (for himself
			 and Mr. McCain) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize appropriations for fiscal year 2009 for
		  military activities of the Department of Defense, to prescribe military
		  personnel strengths for fiscal year 2009, and for other
		  purposes.
	
	
		1. Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2009 .
		2.Organization of act
			 into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into two divisions as follows:
				(1)Division
			 ADepartment of Defense Authorizations.
				(2)Division
			 BMilitary Construction Authorizations.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Organization of act into divisions; table of
				contents.
					Sec. 3. Congressional defense committees.
					DIVISION A—DEPARTMENT OF DEFENSE AUTHORIZATIONS
					TITLE I—PROCUREMENT
					Subtitle A—Authorization of Appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide activities.
					Sec. 105. Rapid Acquisition Fund.
					Sec. 106. Joint Improvised Explosive Device Defeat
				Fund.
					Sec. 107. Defense Production Act purchases.
					Subtitle B—Air Force Programs
					Sec. 111. Performance based logistics contracts for the F–35
				Joint Strike Fighter.
					TITLE II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					Authorization of Appropriations
					Sec. 201. Authorization of appropriations.
					TITLE III—OPERATION AND MAINTENANCE
					Subtitle A—Authorization of Appropriations
					Sec. 301. Operation and maintenance funding.
					Sec. 302. Working capital funds.
					Sec. 303. Other Department of Defense programs.
					Subtitle B—Environmental Provisions
					Sec. 311. Reimbursement of Environmental Protection Agency for
				certain costs in connection with Moses Lake Wellfield Superfund Site, Moses
				Lake, Washington.
					Subtitle C—Workplace and Depot Issues
					Sec. 321. Exception from prohibition on contractor performance
				of firefighting functions.
					Sec. 322. Exception to prohibition on contracts for performance
				of security guard functions.
					Sec. 323. Authority to consider depot level maintenance and
				repair using contractor furnished equipment or leased facilities as core
				logistics.
					Subtitle D—Other Matters
					Sec. 331. Recovery of missing military property.
					TITLE IV—MILITARY PERSONNEL AUTHORIZATIONS
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Sec. 402. Increase in Marine Corps Reserve general officers in
				an active status.
					Sec. 403. Exclusion of certain personnel from counting for
				active-duty end strengths.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support
				of the Reserves.
					Sec. 413. End strengths for military technicians (dual
				status).
					Sec. 414. Fiscal year 2009 limitation on number of non-dual
				status technicians.
					Sec. 415. Maximum number of Reserve personnel authorized to be
				on active duty for operational support.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
					Sec. 422. Armed Forces Retirement Home.
					TITLE V—MILITARY PERSONNEL POLICY
					Subtitle A—Officer Personnel Policy
					Sec. 501. Amendment of limited exclusion of joint duty
				requirements.
					Sec. 502. Changes to promotion policy objectives for joint
				officers.
					Sec. 503. Length of joint duty assignments.
					Sec. 504. Streamlining language of joint duty requirements for
				promotion to general or flag officer.
					Sec. 505. Technical changes to joint specialty
				terminology.
					Sec. 506. Conforming changes to joint specialty
				terminology.
					Sec. 507. Increased tenure for lieutenant generals.
					Subtitle B—Reserve Component Matters
					Sec. 511. Extension of retention on the Reserve active status
				list of military technicians (dual status) until age 60.
					Sec. 512. Increase age limitation of Reserve component
				chaplains and medical officers beyond age 64.
					Sec. 513. Conforming amendments to increase the mandatory
				retirement age for Reserve officers.
					Sec. 514. Authority to require the uniform by military
				technicians (dual status).
					Sec. 515. National Guard officers in Federal and federally
				funded State status.
					Sec. 516. Clarification of authority to consider for a vacancy
				promotion National Guard officers ordered to active duty during a contingency
				operation.
					Subtitle C—Education and Training
					Sec. 521. Awarding of Master of Arts in Strategic Security
				Studies.
					Sec. 522. Tuition reimbursement and use of funds at the United
				States Air Force Institute of Technology.
					Sec. 523. Expanded authority to award degrees.
					Sec. 524. Authority to prescribe authorized strength for the
				United States Naval Academy.
					Subtitle D—General Service Authorities
					Sec. 531. Change in requirement for posthumous
				certification.
					Sec. 532. Raise maximum reenlistment term.
					Subtitle E—Other Matters
					Sec. 541. Civil liability for noncompliance and enforcement of
				Servicemembers Civil Relief Act.
					TITLE VI—COMPENSATION AND OTHER PERSONNEL BENEFITS
					Subtitle A—Bonuses and Special and Incentive Pays
					Sec. 601. One-year extension of certain bonus and special pays
				for Reserve forces.
					Sec. 602. One-year extension of certain bonus and special pay
				authorities for certain health care professionals.
					Sec. 603. One-year extension of special pay and bonus
				authorities for nuclear officers.
					Sec. 604. Direct accession bonus for psychology
				officers.
					Sec. 605. Extending maximum length of nuclear officer incentive
				pay agreements for service.
					Subtitle B—Travel and Transportation Allowances
					Sec. 611. Travel and transportation allowances for certain
				family members and the person designated to direct the disposition of the
				deceased’s remains to attend the burial ceremony or memorial service of members
				who die on duty.
					Subtitle C—Retired Pay and Survivor Benefits
					Sec. 621. Waiver of recoupment of overpayments of retired pay
				to spouse or former spouse as a result of retroactive disability
				determination.
					Sec. 622. Survivor Benefit Plan: extension of period for
				election deemed to have been made.
					Sec. 623. Survivor Benefit Plan: multiple
				beneficiaries.
					Sec. 624. Survivor Benefit Plan: financial responsibility for
				Survivor Benefit Plan participation.
					Sec. 625. Survivor Benefit Plan: presumptive proportionate
				share.
					Sec. 626. Revocation of ten-year rule for direct payment of
				retired pay.
					Sec. 627. Allowing member to submit application for direct
				payment.
					Sec. 628. Disregard periods of confinement for dependent
				victims of abuse.
					Sec. 629. Clarifying amendment regarding jurisdiction for
				purposes of allocation of retired pay under the Uniformed Services Former
				Spouse Protection Act.
					Sec. 630. Division of retired pay to be based on member’s
				length of service and pay grade at time of divorce.
					Sec. 631. Increases for divisions of retired pay expressed as a
				dollar amount.
					Sec. 632. Prohibit court-ordered payments before retirement
				based on imputation of retired pay.
					Sec. 633. Allow member to waive notice and provide court order
				upon request.
					Sec. 634. Lump sum payments to former spouses of members of the
				uniformed services.
					Subtitle D—Other Matters
					Sec. 641. Permanent retention of eligibility for the earned
				income tax credit by servicemembers deployed to a combat zone.
					Sec. 642. Exclusion from gross incomes of adjustments to the
				family separation allowance.
					Sec. 643. Family pet shipment during evacuation of
				non-essential personnel.
					TITLE VII—HEALTH CARE PROVISIONS
					Subtitle A—TRICARE Program Improvements
					Sec. 701. Revising TRICARE program cost sharing
				amounts.
					Sec. 702. Changes in payment options for TRICARE
				Prime.
					Sec. 703. Obstetrical travel for command-sponsored dependents
				of uniformed members assigned to very remote areas outside the continental
				United States.
					Subtitle B—Other Matters
					Sec. 711. Mental health evaluations of members of the Armed
				Forces by masters-level clinical social workers with an independent
				license.
					TITLE VIII—ACQUISITION POLICY, ACQUISITION MANAGEMENT, AND
				RELATED MATTERS
					Subtitle A—Acquisition Policy and Management
					Sec. 801. Revision to the requirement for 15-day waiting period
				to issue solicitations after publication of synopsis.
					Sec. 802. Repeal of Small Business Competitiveness
				Demonstration Program.
					Subtitle B—Amendments to General Contracting Authorities,
				Procedures, and Limitations
					Sec. 811. Unmanned systems.
					Sec. 812. Enhanced transfer of technology developed at DoD
				laboratories.
					Subtitle C—Other Matters
					Sec. 821. Extension of length of contracts for renewable energy
				sources and associated services.
					Sec. 822. Modification of authority to accept financial and
				other incentives related to energy savings and similar new authority related to
				energy systems.
					Sec. 823. Timeliness requirements on post-award bid protest
				jurisdiction of the Court of Federal Claims.
					Subtitle D—Other Matters
					Sec. 831. Applicability of the restriction on specialty
				metals.
					Sec. 832. Clarification of jurisdiction of the United States
				district courts to hear bid protest disputes involving maritime
				contracts.
					Sec. 833. Streamline jurisdiction over government contract
				claims, disputes and appeals arising out of maritime contracts.
					Sec. 834. Repeal of the military system breakout
				list.
					TITLE IX—DEPARTMENT OF DEFENSE ORGANIZATION AND
				MANAGEMENT
					Subtitle A—Department of Defense Management
					Sec. 901. Permanent authority to accept gifts to benefit
				members of the Armed Forces and Department of Defense employees injured or
				killed in line of duty and their dependents.
					Sec. 902. Modification of procedures to preserve the search and
				rescue capabilities of the Federal Government consistent with military
				requirements.
					Subtitle B—Chemical Demilitarization Program
					Sec. 911. Chemical Demilitarization Citizens’ Advisory
				Commission in Colorado and Kentucky.
					Sec. 912. Modify the termination requirements for assistance to
				State and local governments under the Chemical Stockpile Emergency Preparedness
				Program.
					Subtitle C—Intelligence-Related Matters
					Sec. 921. Operational files of the Defense Intelligence
				Agency.
					Sec. 922. Prohibition on disclosure of certain geodetic
				products.
					Sec. 923. Technical changes following the redesignation of
				National Imagery and Mapping Agency as National Geospatial-Intelligence
				Agency.
					TITLE X—GENERAL PROVISIONS
					Subtitle A—Financial Matters
					Sec. 1001. Increase limitation on advance billing of working
				capital fund customers.
					Sec. 1002. Crediting of admiralty claim receipts for damage to
				DoD working capital fund account property.
					Sec. 1003. Licensing of intellectual property;
				definitions.
					Subtitle B—Policy Relating to Vessels and
				Shipyards
					Sec. 1011. Temporary waiver of the minimum aircraft carrier
				requirement.
					Sec. 1012. Clarification of status of government rights in the
				designs of Department of Defense vessels, boats, craft, and components
				thereof.
					Subtitle C—Counter-Drug Activities
					Sec. 1021. Expansion and extension of authority to provide
				additional support for counter-drug activities of certain foreign
				governments.
					Subtitle D—Matters Related to Homeland Security
					Sec. 1031. Reserve support for responses to certain
				emergencies.
					Sec. 1032. Reserve support to major public
				emergencies.
					Sec. 1033. Reserve support to enforcement of Federal
				authority.
					Sec. 1034. Reserve support to Federal aid for State
				Governments.
					Sec. 1035. Procurement of equipment by State and local
				governments.
					Sec. 1036. Confidential business and homeland security
				information sharing.
					Subtitle E—Miscellaneous Authorities and
				Limitations
					Sec. 1041. Minimum annual purchase amounts for airlift from
				carriers participating in the Civil Reserve Air Fleet.
					Subtitle F—Other Matters
					Sec. 1051. Presentation of burial flag to spouses.
					Sec. 1052. Defense Production Act Amendments of
				2008.
					Sec. 1053. Amendment to annual submission of information
				regarding information technology capital assets.
					TITLE XI—CIVILIAN PERSONNEL MATTERS
					Sec. 1101. Increase in authorized number of Defense
				Intelligence Senior Executive Service employees.
					Sec. 1102. Permanent extension of Department of Defense
				voluntary reduction in force authority.
					Sec. 1103. Flexibility in paying annuity to Federal retirees
				who return to work.
					Sec. 1104. Direct hire authority for healthcare professionals
				of the Deparment of Defense.
					Sec. 1105. Extension of authority to make lump sum severance
				payments.
					Sec. 1106. Technical change to the definition of a professional
				accounting position.
					TITLE XII—MATTERS RELATING TO FOREIGN NATIONS
					Subtitle A—Assistance and Training
					Sec. 1201. Fund foreign visitors to the service academy
				international programs and establish per diem for faculty and cadets in study
				abroad programs.
					Subtitle B—Nonproliferation Matters and Countries of
				Concern
					Sec. 1211. Waiver of certain sanctions against North
				Korea.
					Subtitle C—Other Matters
					Sec. 1221. Sales of defense services to be performed overseas
				to support direct commercial sales by United States companies.
					TITLE XIII—MATTERS RELATING TO BUILDING PARTNER CAPABILITIES TO
				COMBAT TERRORISM AND ENHANCE STABILITY
					Subtitle A—Building Security Capacity and Non-military
				Stabilization Support
					Sec. 1301. Building the partnership capacity of foreign
				military and other security forces.
					Subtitle B—Enhancing Partners' Capacity for Effective
				Operations
					Sec. 1311. Loans of significant military equipment.
					Sec. 1312. Grants of non-lethal excess defense articles by
				geographic combatant commanders.
					Sec. 1313. Establishment of a defense coalition support account
				to maintain inventory of critical items for coalition partners.
					Sec. 1314. Reimbursement of salaries for Reserve components in
				support of security cooperation missions.
					Sec. 1315. Enhanced authority to pay incremental expenses for
				participation of developing countries in combined exercises.
					Subtitle C—Developing Commonality by Expanding Professional
				Military Education, Training, and Support for Partners
					Sec. 1321. Authority for distribution to certain foreign
				personnel of education and training materials and information technology to
				enhance military interoperability.
					Sec. 1322. Enhancing participation of the Department of Defense
				in multinational military centers of excellence.
					Sec. 1323. Regional defense combating terrorism fellowship
				program.
					Sec. 1324. Military-to-military contacts and comparable
				activities.
					Sec. 1325. Payment of personnel expenses for multilateral
				cooperation programs.
					Sec. 1326. Enhancing the ability of the United States
				Government to conduct complex operations.
					Subtitle D—Setting Conditions Through Support for Local
				Populations
					Sec. 1331. Amendments of authority for humanitarian
				assistance.
					Sec. 1332. Making permanent and global the commanders emergency
				response program for urgent humanitarian and reconstruction needs in the
				field.
					DIVISION B—MILITARY CONSTRUCTION AUTHORIZATIONS
					Sec. 2001. Short title.
					TITLE XXI—ARMY
					Sec. 2101. Authorized Army construction and land acquisition
				projects.
					Sec. 2102. Family housing.
					Sec. 2103. Improvements to military family housing
				units.
					Sec. 2104. Authorization of appropriations, Army.
					TITLE XXII—NAVY
					Sec. 2201. Authorized Navy construction and land acquisition
				projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing
				units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain
				fiscal year 2005 project inside the United States.
					Sec. 2206. Modification of authority to carry out certain
				fiscal year 2007 projects inside the United States.
					TITLE XXIII—AIR FORCE
					Sec. 2301. Authorized Air Force construction and land
				acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing
				units.
					Sec. 2304. Authorization of appropriations, Air
				Force.
					TITLE XXIV—DEFENSE AGENCIES
					Sec. 2401. Authorized Defense Agencies construction and land
				acquisition projects.
					Sec. 2402. Energy conservation projects.
					Sec. 2403. Authorized base closure and realignment activities
				funded through Department of Defense Base Closure Account 2005.
					Sec. 2404. Authorization of appropriations, Defense
				Agencies.
					TITLE XXV—NORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT
				PROGRAM
					Sec. 2501. Authorized NATO construction and land acquisition
				projects.
					Sec. 2502. Authorization of appropriations, NATO.
					TITLE XXVI—CHEMICAL DEMILITARIZATION PROGRAM
					Sec. 2601. Authorized Chemical Demilitarization Program
				construction and land acquisition projects.
					Sec. 2602. Authorization of appropriations, Chemical
				Demilitarization Construction, Defense-wide.
					Sec. 2603. Modification of authority to carry out certain
				fiscal year 1997 project.
					Sec. 2604. Modification of authority to carry out certain
				fiscal year 2000 project.
					Sec. 2605. Modification of authority to carry out certain
				fiscal year 2007 project.
					TITLE XXVII—GUARD AND RESERVE FORCES FACILITIES
					Sec. 2701. Authorized Guard and Reserve construction and land
				acquisition projects.
					TITLE XXVIII—EXPIRATION AND EXTENSION OF
				AUTHORIZATIONS
					Sec. 2801. Expiration of authorizations and amounts required to
				be specified by law.
					Sec. 2802. Extension of authorizations of certain fiscal year
				2006 projects.
					Sec. 2803. Extension of authorizations of certain fiscal year
				2005 projects.
					TITLE XXIX—MILITARY CONSTRUCTION GENERAL PROVISIONS
					Subtitle A—Military Construction Program and Military Family
				Housing Changes
					Sec. 2901. Modification of long-term leasing authority for
				military family housing.
					Sec. 2902. Unspecified minor construction.
					Sec. 2903. Flexibility in determining domestic family housing
				lease maximums.
					Sec. 2904. Transfer of proceeds from property conveyance,
				Marine Corps Logistics Base, Albany, Georgia.
					Subtitle B—Real Property and Facilities
				Administration
					Sec. 2911. Modification of utility system conveyance
				authority.
					Sec. 2912. Repeal of requirement to follow State law governing
				the provision of electric utility service.
					Sec. 2913. Permanent authority to purchase municipal services
				for military installations in the United States.
					Sec. 2914. Clarification of congressional reporting
				requirements for certain real property transactions of the military
				departments.
					Subtitle C—Base Closure and Realignment
					Sec. 2921. Annual base closure and realignment
				report.
					Subtitle D—Other Matters
					Sec. 2931. Expand cooperative agreement authority for
				management of cultural resources to include off-installation
				mitigation.
				
			3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		ADEPARTMENT OF
			 DEFENSE AUTHORIZATIONS
			IPROCUREMENT
				AAuthorization of
			 Appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Army as
			 follows:
						(1)For aircraft,
			 $5,009,835,000.
						(2)For missiles,
			 $2,211,460,000.
						(3)For weapons and
			 tracked combat vehicles, $3,687,077,000.
						(4)For ammunition,
			 $2,275,791,000.
						(5)For other
			 procurement, $11,367,926,000.
						102.Navy and Marine
			 Corps
						(a)NavyFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for procurement for the Navy as
			 follows:
							(1)For aircraft,
			 $14,716,774,000.
							(2)For weapons,
			 including missiles and torpedoes, $3,575,482,000.
							(3)For shipbuilding
			 and conversion, $12,732,918,000.
							(4)For other
			 procurement, $5,482,856,000.
							(b)Marine
			 corpsFunds are hereby authorized to be appropriated for fiscal
			 year 2009 for procurement for the Marine Corps in the amount of
			 $1,512,765,000.
						(c)Navy and marine
			 corps ammunitionFunds are hereby authorized to be appropriated
			 for fiscal year 2009 for procurement of ammunition for the Navy and Marine
			 Corps in the amount of $1,122,712,000.
						103.Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for procurement for the Air
			 Force as follows:
						(1)For aircraft,
			 $12,676,496,000.
						(2)For ammunition,
			 $894,478,000.
						(3)For missiles,
			 $5,536,728,000.
						(4)For other
			 procurement, $16,128,396,000.
						104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for Defense-wide procurement
			 in the amount of $3,164,228,000.
					105.Rapid Acquisition
			 FundFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for Rapid Acquisition Fund
			 in the amount of $102,045,000.
					106.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2009 for Joint Improvised Explosive Device Defeat
			 Fund in the amount of $496,300,000.
					107.Defense
			 Production Act purchasesFunds
			 are hereby authorized to be appropriated for fiscal year 2009 for Defense
			 Production Act purchases in the amount of $36,365,000.
					BAir Force
			 Programs
					111.Performance
			 based logistics contracts for the F–35 Joint Strike Fighter
						(a)Availability of
			 operation and maintenance fundsFunds available to the Department of Air
			 Force and the Department of Navy for operation and maintenance may be used to
			 fund both expense and investment costs under Performance Based Logistics
			 contracts for the Joint Strike Fighter (JSF) F–35.
						(b)DefinitionIn
			 this section, the term Performance Based Logistics contract means
			 a contract for the acquisition of sustainment support as an integrated,
			 affordable, performance package designed to optimize system readiness and
			 availability, while achieving performance goals for the JSF with clear lines of
			 authority and responsibility and with cost insight.
						(c)SunsetThe
			 authority provided by this section shall terminate on September 30,
			 2015.
						IIRESEARCH,
			 DEVELOPMENT, TEST, AND EVALUATION
				Authorization of Appropriations
					201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the use of the
			 Department of Defense for research, development, test, and evaluation, as
			 follows:
						(1)For the Army,
			 $10,524,085,000.
						(2)For the Navy,
			 $19,337,238,000.
						(3)For the Air Force,
			 $28,066,617,000.
						(4)For Defense-wide
			 activities, $21,688,001,000, of which $188,772,000 is authorized for the
			 Director of Operational Test and Evaluation.
						IIIOPERATION AND
			 MAINTENANCE
				AAuthorization of
			 Appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2009 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense,
			 for expenses, not otherwise provided for, for operation and maintenance, in
			 amounts as follows:
						(1)For the Army,
			 $31,243,092,000.
						(2)For the Navy,
			 $34,922,398,000.
						(3)For the Marine
			 Corps, $5,597,254,000.
						(4)For the Air Force,
			 $35,902,487,000.
						(5)For the
			 Defense-wide activities, $26,091,864,000.
						(6)For the Army
			 Reserve, $2,642,341,000.
						(7)For the Navy
			 Reserve, $1,311,085,000.
						(8)For the Marine
			 Corps Reserve, $213,131,000.
						(9)For the Air Force
			 Reserve, $3,142,892,000.
						(10)For the Army
			 National Guard, $5,875,546,000.
						(11)For the Air
			 National Guard, $5,879,576,000.
						(12)For the United
			 States Court of Appeals for the Armed Forces, $13,254,000.
						(13)For Environmental
			 Restoration, Army, $447,776,000.
						(14)For Environmental
			 Restoration, Navy, $290,819,000.
						(15)For Environmental
			 Restoration, Air Force, $496,227,000.
						(16)For Environmental
			 Restoration, Defense-wide, $13,175,000.
						(17)For Environmental
			 Restoration, Formerly Used Defense Sites, $257,796,000.
						(18)For Overseas
			 Humanitarian, Disaster, and Civic Aid programs, $83,273,000.
						(19)For Former Soviet
			 Union Threat Reduction programs, $414,135,000.
						(20)For the Overseas
			 Contingency Operations Transfer Fund, $9,101,000.
						302.Working capital
			 fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2009 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds in amounts as
			 follows:
						(1)For the Defense
			 Working Capital Funds, $1,489,234,000.
						(2)For the National
			 Defense Sealift Fund, $1,962,253,000.
						(3)For the Defense
			 Coalition Support Fund, $22,000,000.
						303.Other Department
			 of Defense programs
						(a)Defense health
			 programFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2009 for expenses, not otherwise provided for, for the Defense Health Program,
			 in the amount of $23,615,202,000, of which—
							(1)$23,117,359,000 is
			 for Operation and Maintenance;
							(2)$193,938,000 is
			 for Research, Development, Test, and Evaluation; and
							(3)$303,905,000 is
			 for Procurement.
							(b)Chemical agents
			 and munitions destruction, Army
							(1)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2009 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, in the amount of $1,485,634,000, of which—
								(A)$1,152,668,000 is
			 for Operation and Maintenance;
								(B)$268,881,000 is
			 for Research, Development, Test, and Evaluation; and
								(C)$64,085,000 is for
			 Procurement.
								(2)UseAmounts
			 authorized to be appropriated under paragraph (1) are authorized for—
								(A)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
								(B)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
								(c)Drug interdiction
			 and counter-drug activities, defense-wideFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2009 for expenses, not otherwise provided for, for Drug Interdiction and
			 Counter-Drug Activities, Defense-wide, in the amount of $1,060,463,000.
						(d)Defense
			 inspector generalFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2009 for expenses, not otherwise
			 provided for, for the Office of the Inspector General of the Department of
			 Defense, in the amount of $247,845,000, of which—
							(1)$246,445,000 is
			 for Operation and Maintenance; and
							(2)$1,400,000 is for
			 Procurement.
							BEnvironmental
			 Provisions
					311.Reimbursement
			 of Environmental Protection Agency for certain costs in connection with Moses
			 Lake Wellfield Superfund Site, Moses Lake, Washington
						(a)Authority To
			 reimburse
							(1)Transfer
			 amountUsing funds described
			 in subsection (b), the Secretary of Defense may transfer not more than
			 $64,049.40 to the Moses Lake Wellfield Superfund Site 10–6J Special
			 Account.
							(2)Purpose of
			 reimbursementThe payment under paragraph (1) is to reimburse the
			 Environmental Protection Agency for its costs incurred in overseeing a remedial
			 investigation/feasibility study performed by the Department of the Army under
			 the Defense Environmental Restoration Program at the former Larson Air Force
			 Base, Moses Lake Superfund Site, Moses Lake, Washington.
							(3)Interagency
			 agreementThe reimbursement described in paragraph (2) is
			 provided for in the interagency agreement entered into by the Department of the
			 Army and the Environmental Protection Agency for the Moses Lake Wellfield
			 Superfund Site in March 1999.
							(b)Source of
			 fundsAny payment under subsection (a) shall be made using funds
			 authorized to be appropriated by section 301(17) for operation and maintenance
			 for Environmental Restoration, Formerly Used Defense Sites.
						(c)Use of
			 fundsThe Environmental Protection Agency shall use the amount
			 transferred under subsection (a) to pay costs incurred by the Agency at the
			 Moses Lake Wellfield Superfund Site.
						CWorkplace and
			 Depot Issues
					321.Exception from
			 prohibition on contractor performance of firefighting functionsSection 2465(b) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(5)A contract for the
				performance of firefighting functions to—
								(A)fight wildland
				fires such as range or forest fires, and
								(B)perform wildland
				fire management such as prescribed
				burning.
								.
					322.Exception to
			 prohibition on contracts for performance of security guard
			 functionsSection 2465(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(5)A contract for
				security guard functions at any military installation or facility for the
				duration of a Force Protection Condition higher than Alpha; provided that such
				contract shall not result in the displacement of any Federal employee, and
				shall continue in effect no more than 90 days following the termination of such
				a higher Force Protection
				Condition.
							.
					323.Authority to
			 consider depot level maintenance and repair using contractor furnished
			 equipment or leased facilities as core logisticsSection 2474 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(h)Exception for
				core logisticsDepot-level maintenance and repair workload
				performed at a Center of Industrial and Technical Excellence by Federal
				Government employees using contractor-furnished equipment or by government
				employees utilizing government-leased facilities may be considered as workload
				necessary to maintain core logistics capability identified in section 2464 of
				this title if the depot-level maintenance and repair workload is the subject of
				a public-private partnership entered into pursuant to subsection
				(b).
							.
					DOther
			 Matters
					331.Recovery of
			 missing military property
						(a)In
			 generalSection 2789 of title 10, United States Code, is amended
			 to read as follows:
							
								2789.Recovery of
				Department of Defense property: unauthorized disposition
									(a)ProhibitionNo
				member of the armed forces, civilian employee of the Government, contractor
				personnel, or any other person may sell, lend, pledge, barter, or give any
				clothing, arms, articles, equipment, or any other military or Department of
				Defense property to any unauthorized person.
									(b)Seizure of
				improperly disposed of propertyIf a member of the armed forces,
				civilian employee of the Government, contractor personnel, or any other person
				has disposed of military or Department of Defense property in violation of
				subsection (a), any civil or military officer of the United States or any State
				or local law enforcement official may seize the property, wherever found. If
				such property is in the possession of a person who is not authorized to receive
				it, that person in possession has no title or right to, or interest in, the
				property. Possession of such property by a person who is neither a member of
				the armed forces nor an official of the United States is prima facie evidence
				that the property has been disposed of in violation of subsection (a).
									(c)Delivery of
				seized propertyAny official who seizes property under subsection
				(b) and is not authorized to retain it for the United States shall deliver the
				property to an authorized member of the armed forces or other authorized
				official of the Department of Defense.
									(d)Retroactive
				enforcement authorizedThis section shall apply to any military
				or Department of Defense property which was the subject of unauthorized
				disposition any time after January 1, 2002.
									(e)Severability
				clauseIn the event that any portion of this section is held
				unenforceable, all other portions of this section shall remain in full force
				and
				effect.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 165
			 of such title is amended by striking the item relating to section 2789 and
			 inserting the following new item:
							
								
									2789. Recovery of Department of Defense
				property: unauthorized
				disposition.
								
								.
						IVMILITARY
			 PERSONNEL AUTHORIZATIONS
				AActive
			 Forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2009, as follows:
						(1)The Army,
			 532,400.
						(2)The Navy,
			 325,300.
						(3)The Marine Corps,
			 194,000.
						(4)The Air Force,
			 316,600.
						402.Increase in
			 Marine Corps Reserve general officers in an active statusThe table in section 12004(a) of title 10,
			 United States Code, is amended by striking 10 in the item
			 relating to the Marine Corps and inserting 12.
					403.Exclusion of
			 certain personnel from counting for active-duty end strengths
						(a)In
			 generalSection 115(i) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(14)Members of a
				reserve component ordered to active duty under section 12301(d) of this title
				or full-time National Guard duty under section 502(f)(2) of title 32 for the
				purpose of responding to a serious domestic manmade or natural disaster,
				accident, or
				catastrophe.
								.
						(b)Conforming
			 amendmentSuch section is further amended by inserting and
			 (14) in subsection (b)(3)(B) after (8).
						BReserve
			 Forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the Reserve components as of September 30, 2009, as
			 follows:
							(1)The Army National
			 Guard of the United States, 352,600.
							(2)The
			 Army Reserve, 205,000.
							(3)The Navy Reserve,
			 66,700.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 106,700.
							(6)The Air Force
			 Reserve, 67,400.
							(7)The Coast Guard
			 Reserve, 10,000.
							(b)AdjustmentsThe
			 end strengths prescribed by subsection (a) for the Selected Reserve of any
			 Reserve component shall be proportionately reduced by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							Whenever
			 such units or such individual members are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.412.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the Reserve components of the Armed Forces are authorized, as
			 of September 30, 2009, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the Reserve components:
						(1)The Army National
			 Guard of the United States, 29,950.
						(2)The Army Reserve,
			 16,170.
						(3)The Navy Reserve,
			 11,099.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,337.
						(6)The Air Force
			 Reserve, 2,733.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2009 for the Reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 Reserve, 8,395.
						(2)For the Army
			 National Guard of the United States, 27,210.
						(3)For the Air Force
			 Reserve, 10,003.
						(4)For the Air
			 National Guard of the United States, 22,452.
						414.Fiscal year 2009
			 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2009, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2009, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2009, may not exceed 90.
							(b)Non-dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a) of
			 title 10, United States Code.
						415.Maximum number
			 of Reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2009, the maximum number of members of the Reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military
			 personnelThere is hereby
			 authorized to be appropriated to the Department of Defense for military
			 personnel for fiscal year 2009 a total of $114,896,340,000.
					422.Armed Forces
			 Retirement HomeThere is
			 hereby authorized to be appropriated for fiscal year 2009 from the Armed Forces
			 Retirement Home Trust Fund the sum of $63,010,000 for the operation of the
			 Armed Forces Retirement Home.
					VMILITARY PERSONNEL
			 POLICY
				AOfficer Personnel
			 Policy
					501.Amendment of
			 limited exclusion of joint duty requirementsSection 526(b)(2)(A) of title 10, United
			 States Code, is amended by striking and a general and flag officer
			 position and inserting three general and flag officer
			 positions.
					502.Changes to
			 promotion policy objectives for joint officersSection 662 of title 10, United States Code,
			 is amended—
						(1)in subsection (a),
			 by striking that—(1)  and all that follows through the period at
			 the end and inserting that officers in the grade of major (or in the
			 case of the Navy, lieutenant commander) or above who have been designated as a
			 Joint Qualified Officer are expected as a group to be promoted to the next
			 higher grade at a rate not less than the rate for officers of the same armed
			 force in the same grade and competitive category.; and
						(2)in subsection (b),
			 by striking officers who are serving in, or have served in, joint duty
			 assignments, especially with respect to the record of officer selection boards
			 in meeting the objectives of paragraphs (1), (2), and (3) of subsection
			 (a) and inserting Joint Qualified Officers in the grades of
			 major (or in the case of the Navy, lieutenant commander) through colonel (or in
			 the case of the Navy, captain), especially with respect to the record of
			 officer selection boards in meeting the objective of subsection
			 (a).
						503.Length of joint
			 duty assignmentsSection 664
			 of title 10, United States Code, is amended—
						(1)in subsection
			 (d)—
							(A)in paragraph (1),
			 by amending subparagraph (D) to read as follows:
								
									(D)a qualifying
				reassignment from a joint duty assignment—
										(i)for unusual
				personal reasons (including extreme hardship and medical conditions) beyond the
				control of the officer or the Armed Forces; or
										(ii)to another joint
				duty assignment immediately after—
											(I)the officer was
				promoted to a higher grade, if the reassignment was made because no joint duty
				assignment was available within the same organization that was commensurate
				with the officer’s new grade; or
											(II)the officer’s
				position was eliminated in a
				reorganization.
											;
				and
							(B)by amending
			 paragraph (3) to read as follows:
								
									(3)Service in a joint
				duty assignment in a case in which the officer’s tour of duty in that
				assignment brings the officer’s accrued service for purposes of subsection
				(f)(3) to the applicable standard prescribed in subsection
				(a).
									;
							(2)in subsection (e),
			 by amending paragraph (2) to read as follows:
							
								(2)In computing the
				average length of joint duty assignments for purposes of paragraph (1), the
				Secretary may exclude the following service:
									(A)Service described
				in subsection (c).
									(B)Service described
				in subsection (d).
									(C)Service described
				in subsection
				(f)(6).
									;
						(3)in subsection
			 (f)—
							(A)by amending
			 paragraphs (3) and (4) to read as follows:
								
									(3)Accrued joint
				experience in joint duty assignments as described in subsection (g).
									(4)A joint duty
				assignment outside the United States or in Alaska or Hawaii for which the
				normal accompanied-by-dependents tour of duty is prescribed by regulation to be
				at least two years in length, if the officer serves in the assignment for a
				period equivalent to the accompanied-by-dependents tour
				length.
									;
				and
							(B)by amending
			 paragraph (6) to read as follows:
								
									(6)A second and
				subsequent joint duty assignment that is less than the period required under
				subsection (a), but not less than two
				years.
									;
							(4)by striking
			 subsection (g) and inserting the following:
							
								(g)Accrued joint
				experienceFor the purposes of subsection (f)(3), joint
				experience (e.g., temporary duty in joint assignments, joint individual
				training, and participation in joint exercises) as prescribed in regulations by
				the Secretary of Defense, with the advice of the Chairman of the Joint Chiefs
				of Staff, may be aggregated to equal a full tour of
				duty.
								;
						(5)in
			 subsection (h)—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)The Secretary of
				Defense may award constructive credit in the case of an officer (other than a
				general or flag officer) who, for reasons of military necessity, is reassigned
				from a joint duty assignment within 60 days of meeting the tour length criteria
				prescribed in subsection (f)(1), (f)(2), or (f)(4). The amount of constructive
				service that may be credited to such officer shall be the amount sufficient for
				the completion of the applicable tour of duty requirement, but in no case more
				than 60 days.
									;
				and
							(B)by striking
			 paragraph (3); and
							(6)by striking
			 subsection (i).
						504.Streamlining
			 language of joint duty requirements for promotion to general or flag
			 officer
						(a)In
			 generalSection 619a of title
			 10, United States Code, is amended—
							(1)in the heading, by
			 striking joint duty
			 assignment and inserting Joint Qualified Office designation;
							(2)by amending
			 subsection (a) to read as follows:
								
									(a)General
				ruleAn officer on the active-duty list of the Army, Navy, Air
				Force, or Marine Corps may not be appointed to the grade of brigadier general
				or rear admiral (lower half) unless the officer has been designated as a Joint
				Qualified Officer in accordance with section 661 of this
				title.
									;
							(3)in subsection
			 (b)—
								(A)by striking
			 paragraph (1) or paragraph (2) of subsection (a), or both paragraphs (1)
			 and (2) of subsection (a), in the matter preceding paragraph (1) and
			 inserting subsection (a); and
								(B)in paragraph (4),
			 by striking within that immediate organization is not less than two
			 years and inserting is not less than two years, and if the
			 officer has successfully completed a program of education as described in
			 subsections (b) and (c) of section 2155 of this title; and
								(4)by striking
			 subsection (h).
							(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of chapter 36 of such title is amended by striking the item relating to section
			 619a and inserting the following new item:
							
								
									619a. Eligibility for consideration for
				promotion: Joint Qualified Officer designation required before promotion to
				general or flag grade;
				exceptions.
								
								.
						505.Technical
			 changes to joint specialty terminology
						(a)Joint duty
			 assignments after completion of joint professional military
			 educationSection 663 of title 10, United States Code, is
			 amended—
							(1)in
			 subsection (a)—
								(A)in the heading, by
			 striking Joint specialty
			 officers.— and inserting Joint qualified officers.—;
			 and
								(B)by striking
			 officer with the joint specialty and inserting Joint
			 Qualified Officer; and
								(2)in
			 subsection (b)(1), by striking do not have the joint specialty
			 and inserting are not designated as Joint Qualified
			 Officers.
							(b)Procedures for
			 monitoring careers of joint officersSection 665 of such title is
			 amended—
							(1)in subsection
			 (a)(1)(A), by striking officers with the joint specialty and
			 inserting Joint Qualified Officers; and
							(2)in subsection
			 (b)(1), by striking officers with the joint specialty and
			 inserting Joint Qualified Officers.
							506.Conforming
			 changes to joint specialty terminologySection 667 of title 10, United States Code,
			 is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking selected for the joint specialty and inserting
			 designated as a Joint Qualified Officer; and
							(B)in subparagraph
			 (B), by striking selection for the joint specialty and inserting
			 designation as a Joint Qualified Officer;
							(2)in paragraph (2),
			 by striking officers with the joint specialty and inserting
			 Joint Qualified Officers;
						(3)in paragraph (3),
			 by striking selected for the joint specialty each place it
			 appears and inserting designated as Joint Qualified
			 Officers;
						(4)in paragraph
			 (4)—
							(A)in subparagraph
			 (A), by striking selected for the joint specialty and inserting
			 designated as Joint Qualified Officers; and
							(B)by amending
			 subparagraph (B) to read as follows:
								
									(B)a comparison of
				the number of officers who were designated as a Joint Qualified Officer who had
				served in a Joint Duty Assignment List billet and completed Joint Professional
				Military Education Phase II, with the number designated as a Joint Qualified
				Officer based on their aggregated joint experiences and completion of Joint
				Professional Military Education Phase
				II.
									;
							(5)by striking
			 paragraph (5);
						(6)by amending
			 paragraph (6) to read as follows:
							
								(6)The promotion rate
				for Joint Qualified Officers, compared with the promotion for other officers
				considered for promotion from within the promotion zone in the same pay grade
				and the same competitive category. A similar comparison will be made for
				officers both below the promotion zone and above the promotion
				zone.
								;
						(7)by striking
			 paragraphs (7), (8), and (9);
						(8)in paragraph (10),
			 by striking selection for the joint specialty and inserting
			 designation as a Joint Qualified Officer;
						(9)by
			 striking paragraph (13); and
						(10)by amending
			 paragraph (16) to read as follows:
							
								(16)The number of
				officers, captain (or in the case of the Navy, lieutenant) and above, certified
				at each level of joint qualification as established in regulation and policy by
				the Secretary of Defense with the advice of the Chairman of the Joint Chiefs of
				Staff. Such numbers shall be reported by service and grade of the
				officer.
								.
						507.Increased
			 tenure for lieutenant generalsSection 14508 of title 10, United States
			 Code, is amended—
						(1)by
			 redesignating subsections (c), (d), and (e) as subsections (d), (e) and (g),
			 respectively; and
						(2)by
			 inserting after subsection (b) the following new subsection (c):
							
								(c)Thirty-eight
				years of service for lieutenant generals and vice admiralsUnless
				retired, Retired Reserve, or discharged at an earlier date, each Reserve
				officer of the Army, Air Force, or Marine Corps in the grade of lieutenant
				general, and each Reserve officer of the Navy in the grade of vice admiral
				shall be separated in accordance with section 14514 of this title on the later
				of the following:
									(1)30 days after
				completion of 38 years of commissioned service; or
									(2)the fifth
				anniversary of the date of the officer’s appointment in the grade of lieutenant
				general or vice admiral.
									;
				and
						(3)by inserting after
			 subsection (e) the following new subsection (f):
							
								(f)Retention of
				lieutenant generalsA Reserve officer of the Army or Air Force in
				the grade of lieutenant general who would otherwise be removed from an active
				status under subsection (b) may in the discretion of the Secretary of the Army
				or the Secretary of the Air Force, as the case may be, be retained in an active
				status, but not later than the date on which the officer becomes 66 years of
				age.
								.
						BReserve Component
			 Matters
					511.Extension of
			 retention on the Reserve active status list of military technicians (dual
			 status) until age 60Section
			 10216(f) of title 10, United States Code, is amended by striking of the
			 Army and inserting concerned.
					512.Increase age
			 limitation of Reserve component chaplains and medical officers beyond age
			 64
						(a)Reserve
			 chaplains and medical officersSection 14703(b) of title 10,
			 United States Code, is amended by striking 67 years and
			 inserting 68 years.
						(b)National guard
			 chaplains and medical officersSection 324(a) of title 32, United
			 States Code, is amended—
							(1)by striking
			 or at the end of paragraph (1);
							(2)by redesignating
			 paragraph (2) as paragraph (3); and
							(3)by inserting after
			 paragraph (1) the following new paragraph (2):
								
									(2)in the case of a
				chaplain or medical officer, he becomes 68 years of age;
				or,
									.
							513.Conforming
			 amendments to increase the mandatory retirement age for Reserve
			 officers
						(a)Selective
			 service and United States property and fiscal officersSection
			 12647 of title 10, United States Code, is amended by striking 60
			 years and inserting 62 years.
						(b)Retention of
			 Reserve Officers
							(1)Increased
			 ageSection 14702(b) of such title is amended by striking
			 60 years and inserting 62 years.
							(2)Conforming
			 amendments
								(A)The heading for
			 such section is amended by striking 60 and inserting
			 62.
								(B)The heading for
			 subsection (b) of such section is amended by striking 60 and
			 inserting 62.
								(3)Clerical
			 amendmentThe table of sections at the beginning of chapter 1409
			 of such title is amended by striking the item relating to section 14702 and
			 inserting the following new item:
								
									
										14702. Retention on Reserve active-status
				list of certain officers until age
				62.
									
									.
							514.Authority to
			 require the uniform by military technicians (dual status)Section 10216(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(4)Under regulations
				prescribed by the Secretary concerned, the Secretary may require a military
				technician (dual status), while performing duties as a military technician
				(dual status), to wear the uniform appropriate for the member's grade and
				component of the Armed
				Forces.
							.
					515.National Guard
			 officers in Federal and federally funded State statusSection 325 of title 32, United States Code,
			 is amended—
						(1)in subsection
			 (a)(2), by striking in command of a National Guard unit;
						(2)by redesignating
			 subsection (b) as subsection (d); and
						(3)by inserting after
			 subsection (a) the following new subsections:
							
								(b)Advance
				authorization and consentThe President and Governor of the State
				or Territory or Puerto Rico, or the commanding general of the District of
				Columbia National Guard, as the case may be, respectively, may give the
				authorization and consent required by subsection (a)(2), in advance, for the
				purpose of establishing the succession of command of a unit.
								(c)National guard
				dutiesAn officer who is not relieved from duty in the National
				Guard while serving on active duty pursuant to subsection (a)(2) may perform
				any duty authorized to be performed by the laws of his State or Territory,
				Puerto Rico, or the District of Columbia, as the case may be, by the National
				Guard without regard to the limitations imposed by section 1385 of title 18,
				provided the officer is exercising those duties in his status as a member of
				the National Guard and not in his status as a member of the National Guard of
				the United
				States.
								.
						516.Clarification
			 of authority to consider for a vacancy promotion National Guard officers
			 ordered to active duty during a contingency operationSection 14317 of title 10, United States
			 Code, is amended—
						(1)in subsection (d),
			 by inserting before the period at the end of the first sentence the following:
			 , or the officer has been ordered to or is serving on active duty in
			 support of a contingency operation; and
						(2)in subsection
			 (e)(1)(B), by inserting , or by examination for Federal recognition
			 under title 32 after title.
						CEducation and
			 Training
					521.Awarding of
			 Master of Arts in Strategic Security Studies
						(a)In
			 generalSection 2163 of title 10, United States Code, is
			 amended—
							(1)by striking the
			 heading and inserting the following:
								
									2163.National
				Defense University: master's degree
				programs
									;
							(2)in subsection (a),
			 by inserting or master of arts after science;
			 and
							(3)in subsection (b),
			 by adding at the end the following new paragraph:
								
									(4)Master of arts
				in strategic security studiesThe degree of master of arts in
				strategic security studies, to graduates of the University who fulfill the
				requirements of the program at the School for National Security Executive
				Education.
									.
							(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 108
			 of such title is amended by striking the item relating to section 2163 and
			 inserting the following new item:
							
								
									2163. National Defense University:
				master's degree
				programs.
								
								.
						(c)Applicability to
			 2006–2008 graduatesParagraph (4) of section 2163(b) of title 10,
			 United States Code, as added by subsection (a) of this section, shall apply to
			 any person who becomes a graduate on or after September 6, 2006.
						522.Tuition
			 reimbursement and use of funds at the United States Air Force Institute of
			 TechnologySection 9314(c) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(4)(A)To cover the costs of
				their attendance, the Air Force Institute of Technology shall charge tuition
				for students who are not—
									(i)members of the Armed Forces under
				paragraphs (1) through (3); nor
									(ii)attending the Institute under
				Department of the Air Force sponsorship.
									The
				organization sending such a student shall bear the costs of tuition for that
				student.(B)The students covered by subparagraph
				(A) include civilian employees from military departments other than the Air
				Force, other Department of Defense agencies, other Federal agencies, and
				private (non-governmental) entities.
								(5)Amounts received
				by the Institute for instruction of students enrolled under this section shall
				be retained by the Institute to defray the costs of such instruction. The
				source and disposition of such funds shall be specifically identified in the
				records of the
				Institute.
							.
					523.Expanded
			 authority to award degrees
						(a)United states
			 Army war college(1)The text of section 4321
			 of title 10, United States Code, is amended to read as follows:
								
									Under regulations prescribed by the
				Secretary of the Army, the Commandant of the United States Army War College
				may, upon recommendation of the faculty of the college, confer appropriate
				degrees upon graduates of the college who meet the degree requirements
				consistent with the recommendations of the United States Department of
				Education and principles of the regional accrediting
				body.
									.
							(2)The heading for such section is
			 amended by striking : master of strategic
			 studies degree.
							(3)The table of sections at the
			 beginning of chapter 401 of such title is amended by striking the item relating
			 to section 4321 and inserting the following new item:
								
									
										4321. United States Army War
				College.
									
									.
							(b)United states
			 Army command and general staff collegeThe text of section 4314
			 of such title is amended to read as follows:
							
								Under regulations prescribed by the
				Secretary of the Army, the Commandant of the United States Army Command and
				General Staff College may, upon recommendation of the faculty of the college,
				confer appropriate degrees upon graduates of the college who meet the degree
				requirements consistent with the recommendations of the United States
				Department of Education and principles of the regional accrediting
				body.
								.
						(c)Marine corps
			 university(1)Section 7102 of such
			 title is amended—
								(A)by striking subsections (a), (b), (c),
			 and (d) and inserting the following new subsection (a):
									
										(a)AuthorityUnder
				regulations prescribed by the Secretary of the Navy, the President of the
				Marine Corps University may, upon recommendation of the faculty of a school or
				college of Marine Corps University, confer appropriate degrees upon graduates
				of the school or college who meet the degree requirements consistent with the
				recommendations of the United States Department of Education and principles of
				the regional accrediting
				body.
										;
								(B)by redesignating subsection (e) as
			 subsection (b); and
								(C)by striking masters degrees in the heading and
			 inserting authority.
								(2)The table of sections at the
			 beginning of chapter 401 of such title is amended by striking the item relating
			 to section 7102 and inserting the following new title:
								
									
										7102. Marine Corps University: authority;
				board of
				advisors.
									
									.
							(d)United states
			 air force institute of technologySection 9314(a) of such title
			 is amended to read as follows:
							
								(a)AuthorityUnder
				regulations prescribed by the Secretary of the Air Force, the Commander of Air
				University may, upon recommendation of the faculty of the United States Air
				Force Institute of Technology, confer appropriate degrees upon graduates of
				those programs who meet the degree requirements consistent with the
				recommendations of the United States Department of Education and principles of
				the regional accrediting
				body.
								.
						(e)Air
			 universityThe text of section 9317 of such title is amended to
			 read as follows:
							
								Under regulations prescribed by the
				Secretary of the Air Force, the Commander of Air University may, upon
				recommendation of the faculty of the Air Force programs, confer appropriate
				degrees upon graduates of those programs who meet the degree requirements
				consistent with the recommendations of the United States Department of
				Education and principles of the regional accrediting
				body.
								.
						524.Authority to
			 prescribe authorized strength for the United States Naval AcademySection 6954 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 4,000 or such higher number and inserting 4,400 or such
			 lower number;
							(B)by striking
			 under subsection (h); and
							(C)by striking
			 limitation and inserting prescription; and
							(2)by striking
			 subsection (h).
						DGeneral Service
			 Authorities
					531.Change in
			 requirement for posthumous certification
						(a)Posthumous
			 commissionsSection 1521 of title 10, United States Code, is
			 amended—
							(1)in subsection (a),
			 by striking in line of duty each place it appears; and
							(2)by adding at the
			 end the following new subsection:
								
									(c)A commission
				issued under subsection (a) shall require certification by the Secretary of the
				military department concerned that at the time of death the member was
				qualified for appointment to the next higher
				grade.
									.
							(b)Posthumous
			 warrantsSection 1522(a) of such title is amended—
							(1)by striking
			 in line of duty; and
							(2)by
			 adding at the end the following new sentence: Warrants issued under this
			 subsection shall require a finding by the Secretary of the military department
			 concerned that at the time of death the member was qualified for appointment to
			 the next higher grade..
							532.Raise maximum
			 reenlistment term
						(a)In
			 generalSection 505(d) of title 10, United States Code, is
			 amended—
							(1)in paragraph (2),
			 by striking six and inserting eight; and
							(2)in paragraph
			 (3)(A), by striking six and inserting
			 eight.
							(b)Conforming
			 amendmentSection 308(a)(2)(ii) of title 37, United States Code,
			 is amended by striking six and inserting
			 eight.
						EOther
			 Matters
					541.Civil liability
			 for noncompliance and enforcement of Servicemembers Civil Relief Act
						(a)General civil
			 liability and enforcementThe Servicemembers Civil Relief Act (50
			 U.S.C. App. 501 et seq.) is amended by adding at the end the following new
			 title:
							
								VIIICIVIL
				LIABILITY FOR NONCOMPLIANCE AND ENFORCEMENT
									801.Enforcement by
				the Attorney General
										(a)Enforcement by
				Attorney GeneralThe Attorney General may commence a civil action
				in any appropriate United States District Court whenever the Attorney General
				has reasonable cause to believe that—
											(1)any person or
				group of persons is engaged in, or has engaged in, a pattern or practice of
				conduct in violation of any provision of this Act; or
											(2)any person or group
				of persons is denying, or has denied, any person or group of persons any
				protection afforded by any provision of this Act, and such denial raises an
				issue of general public importance.
											(b)Relief which may
				be granted in civil actionsIn a civil action under subsection
				(a), the court may—
											(1)enter any
				temporary restraining order, temporary or permanent injunction, or other order
				as may be appropriate;
											(2)award monetary
				damages to a servicemember, dependent, or other person protected by any
				provision of this Act who is harmed by the failure to comply with any provision
				of this Act, including actual and punitive damages; and
											(3)to vindicate the
				public interest, assess a civil penalty against each defendant—
												(A)in an amount not
				exceeding $55,000 for a first violation; and
												(B)in an amount not
				exceeding $110,000 for any subsequent violation.
												(c)Intervention in
				civil actionsUpon timely application, a servicemember,
				dependent, or other person protected by any provision of this Act may intervene
				in a civil action commenced by the Attorney General which involves an alleged
				violation of this Act with respect to which such person claims to be harmed.
				The court may grant to any such intervening party such appropriate relief as is
				authorized under subsection (b)(1) or (b)(2). The court may, in its discretion,
				allow an intervening party who is a prevailing party reasonable attorney’s fees
				and
				costs.
										.
						(b)Clerical
			 amendmentThe table of contents in section 1(b) of the
			 Servicemembers Civil Relief Act is amended by adding at the end the
			 following:
							
								
									TITLE VIII—CIVIL LIABILITY FOR NONCOMPLIANCE AND
				ENFORCEMENT
									Sec. 801. Enforcement by the Attorney
				General.
								
								.
						VICOMPENSATION AND
			 OTHER PERSONNEL BENEFITS
				ABonuses and
			 Special and Incentive Pays
					601.One-year
			 extension of certain bonus and special pays for Reserve forces
						(a)Special pay for
			 health professionals in critically short wartime
			 specialtiesSection 302g(e) of title 37, United States Code, is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(b)Selected reserve
			 reenlistment bonusSection 308b(g) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(c)Selected reserve
			 affiliation or enlistment bonusSection 308c(i) of such title is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(d)Special pay for
			 enlisted members assigned to certain high priority unitsSection
			 308d(c) of such title is amended by striking December 31, 2008
			 and inserting December 31, 2009.
						(e)Ready reserve
			 non-prior service enlistment bonusSection 308g(f)(2) of such
			 title is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(f)Ready reserve
			 enlistment and reenlistment bonusSection 308h(e) of such title
			 is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(g)Prior service
			 reenlistment bonusSection 308i(f) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(h)Repayment of
			 education loans for certain health professionals who serve in the selected
			 reserveSection 16302(d) of title 10, United States Code, is
			 amended by striking January 1, 2009 and inserting January
			 1, 2010.
						602.One-year
			 extension of certain bonus and special pay authorities for certain health care
			 professionals
						(a)Nurse officer
			 candidate accession programSection 2130a(a)(1) of title 10,
			 United States Code, is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						(b)Accession bonus
			 for registered nursesSection 302d(a)(1) of title 37, United
			 States Code, is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
						(c)Incentive
			 special pay for nurse anesthetistsSection 302e(a)(1) of such
			 title is amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(d)Accession bonus
			 for dental officersSection 302h(a)(1) of such title is amended
			 by striking December 31, 2008 and inserting December 31,
			 2009.
						(e)Accession bonus
			 for pharmacy officersSection 302j(a) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(f)Accession bonus
			 for medical officers in critically short wartime
			 specialtiesSection 302k(f) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
						(g)Accession bonus
			 for dental specialist officers in critically short wartime
			 specialtiesSection 302l(g) of such title is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
						603.One-year
			 extension of special pay and bonus authorities for nuclear officers
						(a)Special pay for
			 nuclear-qualified officers extending period of active
			 serviceSection 312(f) of title 37, United States Code, is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
						(b)Nuclear career
			 accession bonusSection 312b(c) of such title is amended by
			 striking December 31, 2008 and inserting December 31,
			 2009.
						(c)Nuclear career
			 annual incentive bonusSection 312c(d) of such title is amended
			 by striking December 31, 2008 and inserting December 31,
			 2009.
						604.Direct
			 accession bonus for psychology officers
						(a)In
			 generalChapter 5 of title 37, United States Code, is amended by
			 inserting after section 302l the following new section:
							
								302m.Special pay:
				accession bonus for psychology officers
									(a)Accession bonus
				authorizedA person who is a fully licensed psychologist and who
				executes a written agreement described in subsection (d) to accept a commission
				as an officer of the Armed Forces and remain on active duty for a period of not
				less than four consecutive years may, upon the acceptance of the agreement by
				the Secretary concerned, be paid an accession bonus in the amount determined by
				the Secretary concerned.
									(b)Amount of
				bonusThe amount of an accession bonus under subsection (a) may
				not exceed $70,000.
									(c)Limitation on
				eligibility for bonusA person may not be paid a bonus under
				subsection (a) if—
										(1)the person, in
				exchange for an agreement to accept an appointment as an officer, received
				financial assistance from the Department of Defense to pursue a course of study
				in psychology; or
										(2)the Secretary
				concerned determines that the person is not qualified to become and remain
				certified as a psychologist.
										(d)AgreementThe
				agreement referred to in subsection (a) shall provide that, consistent with the
				needs of the armed force concerned, the person executing the agreement will be
				assigned to duty, for the period of obligated service covered by the agreement,
				as an officer of the Medical Service Corps of the Army or the Navy or as an
				officer of the Air Force designated as a biomedical sciences officer.
									(e)RepaymentA
				person who, after executing an agreement under subsection (a), is not
				commissioned as an officer of the Armed Forces, does not become licensed as a
				psychologist, or does not complete the period of active duty in a specialty
				specified in the agreement shall be subject to the repayment provisions of
				section 303a(e) of this
				title.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 302l the following
			 new item:
							
								
									302m. Special pay: accession bonus for
				psychology
				officers.
								
								.
						605.Extending
			 maximum length of nuclear officer incentive pay agreements for
			 serviceSection 312(a)(3) of
			 title 37, United States Code, is amended by striking three, four, or
			 five and inserting not less than three.
					BTravel and
			 Transportation Allowances
					611.Travel and
			 transportation allowances for certain family members and the person designated
			 to direct the disposition of the deceased’s remains to attend the burial
			 ceremony or memorial service of members who die on duty
						(a)Unconditional
			 eligibility of minor siblingsSection 411f(c)(1) of title 37,
			 United States Code, is amended by adding at the end the following new
			 subparagraph:
							
								(D)Any unmarried
				brother or sister of the deceased member who is under 21 years of age, or if
				age 21 or more a dependent child of the parent or parents of the deceased
				member, as determined under regulations prescribed under subsection
				(f).
								.
						(b)Unconditional
			 eligibility of person directing disposition of remainsSubsection
			 (a) of such section is amended by adding at the end the following new
			 paragraph:
							
								(3)The person who
				directs the disposition of the remains of the deceased member under section
				1482(c) of title 10, or, in the case of a deceased member whose remains are
				commingled and buried in a common grave in a national cemetery, the person who
				would have been designated under such section to direct the disposition of the
				remains if individual identification had been
				made.
								;
				and
						(c)Conforming
			 amendmentSubsection (c)(2)
			 of such section is amended by striking to— and all that follows
			 through (B) and inserting to up to two additional persons
			 closely related to the deceased member who are selected by the person referred
			 to under subsection (a)(3).
						CRetired Pay and
			 Survivor Benefits
					621.Waiver of
			 recoupment of overpayments of retired pay to spouse or former spouse as a
			 result of retroactive disability determinationSection 2774 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(g)(1)The Director of the
				Office of Management and Budget or the Secretary concerned, as the case may be,
				shall waive any claim for overpayment against a spouse or former spouse of a
				member if—
									(A)the payment was
				disposable retired pay that, pursuant to section 1408 of this title, a court
				treated as property for the purpose of issuing a final decree of divorce,
				dissolution, annulment, or legal separation, including a court ordered,
				ratified, or approved property settlement incident to such decree; and
									(B)the claim for
				overpayment is attributable to a determination of entitlement to disability
				compensation under title 38.
									(2)In this
				section:
									(A)The term
				court has the meaning given such term in section 1408(a)(1) of
				this title.
									(B)The term
				disposable retired pay has the meaning given such term in section
				1408(a)(4) of this title.
									(C)The term
				final decree has the meaning given such term in section 1408(a)(3)
				of this title.
									(D)The term
				member has the meaning given such term in section 1408(a)(5) of
				this title.
									(E)The term
				spouse or former spouse has the meaning given such term in section
				1408(a)(6) of this
				title.
									.
					622.Survivor
			 Benefit Plan: extension of period for election deemed to have been
			 made
						(a)In
			 generalSection 1450(f)(3)(C) of title 10, United States Code, is
			 amended by striking one year and inserting five
			 years.
						(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to divorces, dissolutions, annulments, or legal separations that become
			 effective after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						623.Survivor
			 Benefit Plan: multiple beneficiaries
						(a)Permit spouse and
			 former spouse coverageSection 1448(b)(2) of title 10, United
			 States Code, is amended—
							(1)in subparagraph
			 (B)—
								(A)by striking
			 prevents payment and inserting reduces the
			 amount; and
								(B)by striking
			 including payment and inserting including the amount of
			 an annuity; and
								(2)in
			 subparagraph (C), by striking which former spouse is to be provided the
			 annuity and inserting the base amount applicable in determining
			 the amount of the annuity of each former spouse.
							(b)Permit spouse
			 and former spouse annuitiesSection 1450(a)(1) of such title is
			 amended to read as follows:
							
								(1)Surviving spouse
				and former spouse(s)The eligible surviving spouse and every
				eligible former
				spouse.
								.
						(c)Permit
			 reductions in retired pay in the case of multiple
			 beneficiariesSection 1452 of such title is amended by adding at
			 the end the following new subsection:
							
								(k)Reductions in
				retired pay in the case of multiple beneficiariesWhen a
				participant in the Plan has elected to provide an annuity to a spouse and to
				one or more former spouses, reductions in retired pay required by subsection
				(a) shall be made for each annuity elected, in an amount based on the base
				amount applicable to each annuity. In the case of a reduction in retired pay to
				provide an annuity to a former spouse to whom payment of a portion of a
				member’s retired pay is being made pursuant to a court order under section 1408
				of this title, such reduction in retired pay shall be deducted from the amounts
				paid to such member, to such former spouse, or both, as provided by court order
				or by agreement of the
				parties.
								.
						(d)Effective
			 dateThe amendments made by subsections (a), (b), and (c) apply
			 with respect to elections made on or after the date of enactment of this Act.
			 Any election to provide an annuity to a spouse or former spouse who was
			 prevented from being a beneficiary under the laws in effect before the date of
			 enactment of this Act shall be made within 180 days following the date of
			 enactment of this Act.
						(e)Coverage for
			 survivors of retirement-eligible members who die on active duty(1)Section 1448(d) of such
			 title is amended—
								(A)in paragraph (3), by striking
			 the Secretary—(A) may not pay an annuity under paragraph (1) or (2); but
			 (B) and inserting the Secretary; and
								(B)by amending paragraph (5) to read as
			 follows:
									
										(5)Computation(A)The amount of an annuity
				payable to a former spouse pursuant to paragraph (3) shall be computed on the
				basis of a base amount equal to the amount of retired pay that, under the
				authority of section 1408(c) of this title, is treated under a court order or
				spousal agreement as the property of such former spouse.
											(B)The amount of an annuity payable under
				paragraph (1) or (2) shall be computed under section 1451(c) of this title;
				however, the retired pay otherwise applicable with respect to such computation
				shall be reduced by an amount equal to the base amount that provides the basis
				for computing the amount of an annuity payable to a former spouse under
				paragraph (3) of this
				subsection.
											.
								(2)Effective dateThe
			 amendments made by paragraph (1) shall apply with respect to survivors of
			 retirement-eligible members who die on active duty on or after the date of
			 enactment of this Act.
							(f)Coverage for
			 survivors of persons dying when eligible To elect reserve component
			 annuity(1)Section 1448(f) of such
			 title is amended—
								(A)by striking the Secretary—(A)
			 may not pay an annuity under paragraph (1) or (2); but (B) and
			 inserting the Secretary; and
								(B)by amending paragraph (4) to read as
			 follows:
									
										(4)Computation(A)The amount of an annuity
				payable to a former spouse pursuant to paragraph (3) shall be computed on the
				basis of a base amount equal to the amount of retired pay that, under the
				authority of section 1408(c) of this title, is treated under a court order or
				spousal agreement as the property of such former spouse.
											(B)The amount of an annuity payable under
				paragraph (1) or (2) shall be computed under section 1451(c) of this title;
				however, the retired pay otherwise applicable with respect to such computation
				shall be reduced by an amount equal to the base amount that provides the basis
				for computing the amount of an annuity payable to a former spouse under
				paragraph (3) of this
				subsection.
											.
								(2)Effective dateThe
			 amendments made by paragraph (1) shall apply with respect to survivors of
			 persons eligible to elect reserve component annuity retirement-eligible members
			 who die on or after the date of enactment of this Act.
							624.Survivor
			 Benefit Plan: financial responsibility for Survivor Benefit Plan
			 participation
						(a)Spouse and former
			 spouse annuitiesSection 1452(a) of title 10, United States Code,
			 is amended—
							(1)in
			 paragraph (1), by inserting paragraph (6) of this subsection or
			 after Except as provided in; and
							(2)by adding at the
			 end the following new paragraph:
								
									(6)Court
				orderIf a court order requires the former spouse to pay all or a
				part of the costs associated with providing an annuity to the former spouse,
				the participant’s retired pay shall not be reduced by the portion that the
				former spouse is required to pay. The portion of Plan costs that a former
				spouse is required to pay pursuant to a Court order under this paragraph must
				either be paid by direct remittance or as a deduction from the former spouse’s
				share of the member’s retired pay that is received by direct payment pursuant
				to section 1408 of this
				title.
									.
							(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to divorces, dissolutions, annulments, or legal separations that become
			 effective after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						625.Survivor Benefit
			 Plan: presumptive proportionate share
						(a)Presumptive base
			 amount for former spouseSection 1447(6) of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
							
								(D)Presumptive
				proportionate amount for former spouseIn the case of an annuity
				provided under the Plan for a former spouse, unless otherwise agreed to by the
				member and former spouse or ordered by a court, such term means any amount of
				monthly retired pay, which is not less than $300, payable to such former spouse
				as a result of a court treating disposable retired pay of a member as the
				property of the member and his spouse under the authority of section
				1408(c).
								.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to divorces, dissolutions, annulments, and legal separations that become
			 effective after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						626.Revocation of
			 ten-year rule for direct payment of retired pay
						(a)Revocation of
			 ten-year ruleSection 1408(d) of title 10, United States Code, is
			 amended—
							(1)by striking
			 paragraph (2); and
							(2)by redesignating
			 paragraphs (3) through (7) as paragraphs (2) through (6), respectively.
							(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first month which begins more than 120 days after the date of
			 enactment of this Act and shall apply only to payments of retired pay for
			 periods beginning on or after the effective date of this section in the case of
			 any former spouse of a member or former member of the uniformed
			 services.
						627.Allowing member
			 to submit application for direct payment
						(a)Permit
			 application for direct payment by memberSection 1408(d) of title
			 10, United States Code, is amended in the first sentence of paragraph (1) by
			 inserting by a member or former member or the spouse or former spouse of
			 such member after the Secretary concerned.
						(b)Conditions for
			 direct paymentSection 1408(d) of such title is further amended
			 by adding at the end the following new paragraph:
							
								(8)A former spouse
				who accepts payment shall be deemed—
									(A)to have consented
				and agreed to the recovery of any future overpayments, including recovery by
				involuntary collection from the former spouse or his or her estate; and
									(B)to have agreed to
				give prompt notice in writing to the Secretary if—
										(i)the operative
				court order upon which payment is based is vacated, modified, or set
				aside;
										(ii)the former spouse
				remarries, if all or a part of the payment is for alimony; or
										(iii)the former
				spouse is ineligible for child support payments due to the death, emancipation,
				adoption, or attainment of majority of a child whose support is provided
				through direct payment to a former spouse from retired
				pay.
										.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 applications for direct payment of retired pay submitted to the Secretary
			 concerned after the end of the 90-day period beginning on the date of enactment
			 of this Act.
						628.Disregard
			 periods of confinement for dependent victims of abuse
						(a)Disregard
			 periods of confinement for dependent victims of abuseParagraph
			 (2)(A) of section 1408(h) of title 10, United States Code, is amended by
			 inserting (including any periods of confinement served prior to
			 convening authority action on the record of trial related to the misconduct
			 that resulted in the termination of eligibility to receive retired pay)
			 after on the basis of years of service.
						(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 of October 23, 1992, as if included in section 1408(h) of title 10, United
			 States Code, as enacted by section 653(a)(2) of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484).
						629.Clarifying
			 amendment regarding jurisdiction for purposes of allocation of retired pay
			 under the Uniformed Services Former Spouse Protection ActSection 1408(c) of title 10, United States
			 Code, is amended by striking paragraph (4).
					630.Division of
			 retired pay to be based on member’s length of service and pay grade at time of
			 divorce
						(a)In
			 generalSection 1408(c) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(5)In the case of a
				member as to whom a decree of divorce, dissolution, annulment, or legal
				separation becomes final before the date on which the member begins to receive
				retired pay, the total monthly retired pay to which a member is entitled, for
				purposes of determining disposable retired pay, as defined in
				paragraph (4) of subsection (a), that a court may treat in the manner described
				in paragraph (1), shall be limited to retired pay computed based on the pay
				grade, and the length of service of the member while married, that are
				creditable toward entitlement to basic pay and to retired pay as of the date a
				marital property interest in retired pay terminates. Amounts so calculated
				shall be increased by the cumulative percentage of increases in basic pay and
				retired pay between the date a marital property interest in retired pay
				terminates and the effective date of the member’s retirement. Upon request and
				pursuant to regulations, the Secretary concerned shall calculate disposable
				retired pay described in this
				paragraph.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to divorces, dissolutions, annulments, and legal separations that
			 become effective after the end of the 90-day period beginning on the date of
			 enactment of this Act.
						631.Increases for
			 divisions of retired pay expressed as a dollar amount
						(a)Monetary amount
			 adjustmentSection 1408(a)(2)(C) of title 10, United States Code,
			 is amended by striking expressed in dollars and inserting
			 expressed as a specific dollar amount, with such amount, if so ordered,
			 being adjusted in the same manner and at the same time as retired pay is
			 adjusted to reflect changes in the Consumer Price Index under section 1401a of
			 this title,.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to court orders that become effective after the end of the 90-day
			 period beginning on the date of enactment of this Act.
						632.Prohibit
			 court-ordered payments before retirement based on imputation of retired
			 pay
						(a)AuthoritySection
			 1408(c)(3) of title 10, United States Code, is amended—
							(1)by inserting
			 (A) after (3); and
							(2)by adding at the
			 end the following new subparagraph:
								
									(B)A court may not
				order a member to make payments based upon an imputation of a property interest
				in future retired pay of any kind to a spouse or former spouse before the date
				of the member’s actual
				retirement.
									.
							(b)Effective
			 dateThe amendments made by subsection (a) shall apply to final
			 court orders or court orders seeking enforcement of prior final decrees issued
			 on or after the date of the enactment of this Act.
						633.Allow member to
			 waive notice and provide court order upon request
						(a)Allow member To
			 waive notice and provide court order upon requestSection 1408(g)
			 of title 10, United States Code, is amended—
							(1)by striking
			 A person and inserting Unless notice is waived by the
			 member, a person; and
							(2)by striking
			 (together with a copy of such order) and inserting and,
			 upon request, a copy of such order.
							(b)Effective
			 dateThe amendments made by this section shall apply to court
			 orders received by the Secretary concerned after the end of the 90-day period
			 beginning on the date of enactment of this Act.
						634.Lump sum
			 payments to former spouses of members of the uniformed services
						(a)Authority for
			 lump sum payment in general(1)In
			 generalChapter 74 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1468.Lump sum
				payments for certain amounts payable to former spouse
										(a)If the present
				value of a periodic amount described in subsection (b) payable to a former
				spouse does not exceed $5,000, the Secretary concerned shall pay, in a lump
				sum, an amount equal to such present value to the former spouse eligible for
				such benefit.
										(b)A periodic amount
				described in this subsection means:
											(1)An annuity under
				the Survivor Benefit Plan (subchapter II of chapter 73 of this title).
											(2)Payment of retired
				pay pursuant to a court order resulting from the treatment by the court under
				section 1408(c) of this title of disposable retired pay of a member of the
				uniformed services as the property of the member and his spouse.
											(c)With the consent of
				the former spouse, the Secretary concerned may pay, in a lump sum, an amount
				equal to the present value of a periodic amount described in subsection (b) in
				excess of $5,000.
										(d)Payment of a lump
				sum under subsection (a) or (c) of this section shall constitute full payment
				of the amounts described in subsection (b) to the former spouse.
										(e)For purposes of
				this section, the term present value means the present value
				calculated by using the mortality table, interest rate, and actuarial
				assumptions pursuant to regulations prescribed by the Secretary of
				Defense.
										(f)If a former spouse
				eligible for a payment under subsection (b) or (c) of this section elects to
				have all or a portion of such payment paid directly to an eligible retirement
				plan, and specifies the eligible retirement plan to which such payment is to be
				paid (in such form and at such time as the Secretary concerned may prescribe),
				such payment shall be made in the form of a transfer by the Secretary concerned
				to the trustee of the eligible retirement plan so specified. For purposes of
				the preceding sentence, the term eligible retirement plan has the
				same meaning as eligible retirement plan for purposes of section
				414(v)(2)(B) of the Internal Revenue Code of 1986 (26 U.S.C.
				414(v)(2)(B)).
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										1468. Lump sum payments for certain
				amounts payable to former
				spouse.
									
									.
							(b)Rollover
			 treatment for lump sum payments paid to former spouses of members of the
			 uniformed servicesSection 414 of the Internal Revenue Code of
			 1986 (relating to definitions and special rules) is amended by adding at the
			 end the following new subsection:
							
								(y)Lump sum
				payments to former spouses of members of the uniformed services(1)Eligible for rollover
				treatmentFor purposes of this part including section 408,
				relating to individual retirement accounts, any amount of a lump sum payment
				paid to an individual under the authority of section 1468 of title 10, United
				States Code, shall be considered an amount paid out of an individual retirement
				account to the individual for whose benefit the account is maintained and
				eligible for rollover treatment under section 402(c)(6).
									(2)Transfer by secretary concerned to
				trusteeAny amount of lump sum payment transferred by the
				Secretary concerned to a trustee of an eligible retirement plan in accordance
				with section 1468 of title 10, United States Code, shall be treated as an
				amount transferred in a direct trustee-to-trustee transfer in accordance with
				section 401(a)(31) and, as a result, shall not be includible in gross income
				for the taxable year of such transfer. For purposes of this paragraph, the term
				eligible retirement plan has the meaning given such term by
				section
				401(a)(31)(D).
									.
						DOther
			 Matters
					641.Permanent
			 retention of eligibility for the earned income tax credit by servicemembers
			 deployed to a combat zoneSection 32(c)(2)(B)(vi) of the Internal
			 Revenue Code of 1986 (relating to the definition of earned income) is amended
			 to read as follows:
						
							(vi)the earned income
				of a member of the Armed Forces of the United States shall include wages that
				are excluded from taxation by application of section
				112.
							.
					642.Exclusion from
			 gross incomes of adjustments to the family separation allowanceSection 134(b)(3) of the Internal Revenue
			 Code of 1986 (relating to the exclusion of qualified military benefits from
			 gross income) is amended—
						(1)in subparagraph
			 (A), by striking subparagraphs (B) and (C) and inserting
			 subparagraphs (B), (C), and (D); and
						(2)by adding at the
			 end the following new subparagraph:
							
								(D)Exception for
				family separation allowance adjustments made by lawSubparagraph
				(A) shall not apply to any adjustment to the amount of Family Separation
				Allowance payable under section 427 of title 37, United States Code, which is
				made pursuant to a provision of law enacted after September 9,
				1986.
								.
						643.Family pet
			 shipment during evacuation of non-essential personnelSection 406(b)(1) of title 37, United States
			 Code, is amended by adding at the end the following new subparagraph:
						
							(H)Except as provided
				in paragraph (2), in connection with an evacuation from a permanent station
				located in a foreign area, a member is entitled to transportation of no more
				than two family household pets (to include shipment and the payment of
				quarantine costs, if any). Alternatively, the member may be paid reimbursement
				or a monetary allowance under subparagraph (F) if other commercial
				transportation means have been used. Exotic pets, endangered species, horses or
				livestock, or large pets weighing in excess of 150 pounds are not
				authorized.
							.
					VIIHEALTH CARE
			 PROVISIONS
				ATRICARE Program
			 Improvements
					701.Revising
			 TRICARE program cost sharing amounts
						(a)AuthoritySection
			 1086(b) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
							
								(5)Notwithstanding
				paragraphs (1) through (4), the Secretary of Defense shall promulgate
				regulations to revise the requirements for payments by beneficiaries under this
				subsection in order to reflect increases in health care costs. Such
				requirements, which may include a revised deductible amount, an enrollment fee,
				and future indexing, need not be uniform for all such beneficiaries. Any such
				enrollment fee may be a condition of eligibility for health care benefits under
				chapter 55 of this
				title.
								.
						(b)ImplementationThe
			 Secretary of Defense shall promulgate the regulations required by section
			 1086(b)(5) of title 10, United States Code, as added by subsection (a), after
			 first considering the recommendations of the Task Force on the Future of
			 Military Health Care regarding the beneficiary and Government cost sharing
			 structure required to sustain military health benefits over the long term, as
			 required by subsection (c)(3)(H) of section 711 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2083). The regulations shall become effective not later than 90 days after the
			 date of enactment of this Act. The Secretary shall submit the regulations, and
			 a report describing the rationale for the changes promulgated, to the
			 Committees on Armed Services of the Senate and House of Representatives at
			 least 30 days before such regulations become effective.
						702.Changes in
			 payment options for TRICARE Prime
						(a)Monthly
			 deductionsSection 1097a(c) of title 10, United States Code, is
			 amended to read as follows:
							
								(c)Enrollment fee
				paymentsThe Secretary of Defense shall establish procedures for
				the collection of enrollment fees charged for an enrollment in TRICARE Prime to
				a member or former member of the uniformed services eligible for medical care
				under section 1074(b) of this title from the member’s retired pay, retainer
				pay, or equivalent pay, as the case may be. To the maximum extent practicable,
				the enrollment fee payable by a member entitled to such pay shall be deducted
				and withheld from the retired pay of the member (if pay is available to the
				member).
								.
						(b)Charges for
			 health careSection 1097(e) of such title is amended by striking
			 shall permit such covered beneficiaries to pay, on a quarterly
			 basis, and inserting may permit such covered beneficiaries whose
			 retired pay, retainer pay, or equivalent pay, as the case may be, is
			 insufficient for them to pay enrollment fees by deduction from such pay as
			 specified in section 1097a of this title to pay, in full at the beginning of
			 the enrollment period or on a quarterly basis, by check, money order, credit
			 card, or electronic funds transfer.
						703.Obstetrical
			 travel for command-sponsored dependents of uniformed members assigned to very
			 remote areas outside the continental United StatesSection
			 1040 of title 10, United States Code, is amended—
						(1)in subsection (a),
			 by inserting , and subject to subsection (e) after
			 subsection (b) ; and
						(2)by adding at the
			 end the following new subsection:
							
								(e)With respect to
				the provision of obstetrical care, appropriate medical attention includes the
				availability or provision of obstetrical anesthesia equal to the services
				available in a Military Treatment Facility located in the United States. If
				these services are not available in remote areas outside the continental United
				States and air transportation would be needed to travel to the nearest
				appropriate medical facility in which adequate medical care is available, then
				the Secretary may authorize the beneficiary to choose to receive transportation
				to the continental United States and be treated at a Military Treatment
				Facility, that can provide appropriate obstetrical services, nearest to the
				closest port of entry into the continental United States. All other benefits of
				subsection (a) shall apply, provided that the United States shall incur no
				greater cost than would be incurred in connection with transportation
				(including per diem) to the nearest appropriate medical facility in which
				adequate medical care is available outside the continental United
				States.
								.
						BOther
			 Matters
					711.Mental health
			 evaluations of members of the Armed Forces by masters-level clinical social
			 workers with an independent licenseSection 546(g)(3) of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 106 Stat. 2419), is
			 amended by striking doctorate and inserting
			 license.
					VIIIACQUISITION
			 POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS
				AAcquisition Policy
			 and Management
					801.Revision to the
			 requirement for 15-day waiting period to issue solicitations after publication
			 of synopsis
						(a)Amendment of
			 small business act 15-day solicitation issuance delaySection
			 8(e)(3)(A) of the Small Business Act (15 U.S.C. 637(e)(3)(A)) is amended by
			 striking 15 days and inserting ten days.
						(b)Amendment of the
			 Office of Federal Procurement Policy Act 15-day solicitation issuance
			 delaySection 18(a)(3)(A) of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 416(a)(3)(A)) is amended by striking 15
			 day and inserting ten days.
						802.Repeal of Small
			 Business Competitiveness Demonstration ProgramSections 701 through 722 of the Business
			 Opportunity Development Reform Act of 1988 (Public Law 100–656; 15 U.S.C. 644
			 note), as amended, are repealed.
					BAmendments to
			 General Contracting Authorities, Procedures, and Limitations
					811.Unmanned
			 systemsSection 941 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2083) is amended—
						(1)by amending
			 subsection (a) to read as follows:
							
								(a)The Department of
				Defense shall develop a policy, to be applicable throughout the Department of
				Defense on research, development, test and evaluation, and procurement, of
				unmanned systems in a manner that is fiscally responsible and enhances war
				fighter
				capability.
								;
						(2)in subsection
			 (b)—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)An identification
				of Joint Capability Areas in which unmanned systems can potentially provide the
				means to address potential capability
				gaps.
									;
							(B)by amending
			 paragraph (2) to read as follows:
								
									(2)Deliberate
				consideration of unmanned systems as potential candidates for acquisition when
				a materiel solution has been deemed appropriate for satisfying a capability
				requirement.
									;
				and
							(C)in paragraph (5),
			 by striking , including and all that follows through
			 systems; and
							(3)by amending
			 subsection (d) to read as follows:
							
								(d)RoadmapThe
				Department of Defense shall develop and implement a roadmap that
				includes—
									(1)goals for the
				development of unmanned system technologies to address capabilities identified
				pursuant to subsection (b)(1); and
									(2)the establishment
				of programs to address technical, operational, and production challenges, and
				gaps in capabilities, with respect to unmanned
				systems.
									.
						812.Enhanced
			 transfer of technology developed at DoD laboratories
						(a)DefinitionsAs
			 used in this section—
							(1)The terms
			 department and military department have the meaning
			 specified at section 101 of title 10, United States Code.
							(2)The term DoD
			 laboratory or laboratory means any facility or group of
			 facilities that is owned, leased, operated, or otherwise used by the Department
			 of Defense and that meets the definition of laboratory at section
			 3710a(d)(2), of title 15, United States Code.
							(b)AuthorityThe
			 Secretary of Defense and the Secretaries of the military departments
			 each—
							(1)may authorize the
			 heads of DoD laboratories to grant nonexclusive, exclusive, or partially
			 exclusive licenses, royalty free or for royalties or for rights to other
			 intellectual property, for computer software and its related documentation
			 developed at a DoD laboratory, provided that—
								(A)the computer
			 software and related documentation would be a trade secret under the meaning of
			 section 552(b)(4) of title 5, United States Code, if the information had been
			 obtained from a non-Federal party;
								(B)the public is
			 notified of the availability of the software and related documentation for
			 licensing and interested parties have a fair opportunity to submit applications
			 for licensing;
								(C)such licensing
			 activities and licenses shall comply with the requirements under section 209 of
			 title 35, United States Code; and
								(D)the software
			 originally was developed to meet the military needs of the Department of
			 Defense; and
								(2)shall provide
			 appropriate precautions against the unauthorized disclosure of any computer
			 software or documentation covered by paragraph (1)(A), including exemption from
			 section 552 of title 5, United States Code, for a period of up to 5 years after
			 the development of the computer software by the DoD laboratory.
							(c)Royalties(1)Except as provided in
			 paragraph (2), any royalties or other payments received by the department from
			 licensing computer software or documentation under subsection (b)(1) shall be
			 retained by the department and shall be disposed of as follows:
								(A)(i)The department shall pay
			 each year the first $2,000, and thereafter at least 15 percent, of the
			 royalties or other payments to be divided among the employees who developed the
			 computer software.
									(ii)The department may provide
			 appropriate lesser incentives, from royalties or other payments, to laboratory
			 employees who are not developers of such computer software, but who
			 substantially increased the technical value of the software.
									(iii)The department shall retain the
			 royalties and other payments received until it makes payments to employees of a
			 DoD laboratory under clause (i) or (ii).
									(iv)The department may retain an amount
			 reasonably necessary to pay expenses incidental to the administration and
			 distribution of royalties or other payments under this section by an
			 organizational unit of the department other than its laboratories.
									(B)The balance of the royalties or other
			 payments shall be transferred by the department to its laboratories, with the
			 majority share of the royalties or other payments going to the laboratory where
			 the development occurred. The royalties or other payments so transferred to any
			 DoD laboratory may be used or obligated by that laboratory during the fiscal
			 year in which they are received or during the 2 succeeding fiscal years—
									(i)to reward scientific, engineering,
			 and technical employees of the DoD laboratory, including developers of
			 sensitive or classified technology, regardless of whether the technology has
			 commercial applications;
									(ii)to further scientific exchange
			 among the laboratories of the agency;
									(iii)for education and training of
			 employees consistent with the research and development missions and objectives
			 of the department or DoD laboratory, and for other activities that increase the
			 potential for transfer of the technology of the laboratories;
									(iv)for payment of expenses incidental
			 to the administration and licensing of computer software or other intellectual
			 property made at that DoD laboratory, including the fees or other costs for the
			 services of other agencies, persons, or organizations for intellectual property
			 management and licensing services; or
									(v)for scientific research and
			 development consistent with the research and development missions and
			 objectives of the DoD laboratory.
									(C)All royalties or other payments
			 retained by the department or DoD laboratory after payments have been made
			 pursuant to subparagraphs (A) and (B) that are unobligated and unexpended at
			 the end of the second fiscal year succeeding the fiscal year in which the
			 royalties and other payments were received shall be paid into the
			 Treasury.
								(2)If, after payments
			 under paragraph (1)(A), the balance of the royalties or other payments received
			 by the department in any fiscal year exceed 5 percent of the funds received for
			 use by the DoD laboratory for research, development, engineering, testing and
			 evaluation or other related administrative, processing or value-added
			 activities for that year, 75 percent of such excess shall be paid to the
			 Treasury of the United States and the remaining 25 percent may be used or
			 obligated under paragraph (1)(B). Any funds not so used or obligated shall be
			 paid into the Treasury of the United States.
							(3)Any payment made
			 to an employee under this section shall be in addition to the regular pay of
			 the employee and to any other awards made to the employee, and shall not affect
			 the entitlement of the employee to any regular pay, annuity, or award to which
			 he is otherwise entitled or for which he is otherwise eligible or limit the
			 amount thereof except that the monetary value of an award for the same project
			 or effort shall be deducted from the amount otherwise available under this
			 paragraph. Payments, determined under the terms of this paragraph and made to
			 an employee developer as such, may continue after the developer leaves the DoD
			 laboratory or department. Payments made under this section shall not exceed
			 $75,000 per year to any one person unless the President approves a larger award
			 (with the excess over $75,000 being treated as a Presidential award under
			 section 4504 of title 5, United States Code).
							(d)Information in
			 reportThe report required by section 2515(d) of title 10, United
			 States Code, shall include information regarding the implementation and
			 effectiveness of this section.
						(e)Effective date and
			 expirationThe authority provided for in this section is for a
			 pilot program to test the effectiveness of this authority and shall expire on
			 December 31, 2013.
						COther
			 Matters
					821.Extension of
			 length of contracts for renewable energy sources and associated
			 servicesSection 501(b)(1)(B)
			 of title 40, United States Code, is amended to read as follows:
						
							(B)Public utility
				contracts
								(i)In
				generalA contract for public utility services may be made for a
				period of not more than 10 years.
								(ii)Renewable
				energy contractsA contract for renewable energy may be made for
				a period of not more than 20 years. All such contracts are to be subject to
				availability of annual appropriations.
								(iii)DefinitionsIn
				this paragraph:
									(I)Public utility
				servicesThe term public utility services means
				generation, transmission, distribution, or other services directly used in
				providing public utility services.
									(II)Renewable
				energyThe term renewable energy means electric
				energy generated from solar, wind, biomass, landfill gas, ocean (including
				tidal, wave, current, and thermal), geothermal, municipal solid waste, or new
				hydroelectric generation capacity achieved from increased efficiency, or
				additional new capacity at an existing hydroelectric project, and the
				transmission, distribution, or other services directly used in providing
				electricity from renewable energy
				sources.
									.
					822.Modification of
			 authority to accept financial and other incentives related to energy savings
			 and similar new authority related to energy systems
						(a)Energy
			 savingsSection 2913(c) of title 10, United States Code, is
			 amended by inserting , State or local government after
			 gas or electric utility.
						(b)Energy
			 systemsSection 2915 of such title is amended by adding at the
			 end the following new subsection:
							
								(f)Acceptance of
				financial incentive, financial assistance, or servicesThe
				Secretary of Defense may authorize any military installation to accept any
				financial incentive, financial assistance, or services generally available from
				a State or local government, gas or electric utility, to use or construct an
				energy system using solar energy or other renewable form of energy if the use
				or construction of the system is consistent with the energy performance goals
				and energy performance plan for the Department of Defense developed under
				section 2911 of this
				title.
								.
						823.Timeliness
			 requirements on post-award bid protest jurisdiction of the Court of Federal
			 ClaimsSection 1491(b)(3) of
			 title 28, United States Code, is amended by adding at the end the following new
			 sentences: Every action under this subsection, other than those based
			 either upon alleged improprieties in a solicitation which are apparent prior to
			 bid opening or the time set for receipt of initial proposals, shall be barred
			 unless the action is filed no later than 10 days after the basis for the action
			 is known or should have been known, whichever is earlier. Excepted are actions
			 challenging a procurement conducted on the basis of competitive proposals under
			 which a debriefing is requested and, when requested, is required. In such
			 cases, with respect to any basis for action which is known or should have been
			 known either before or as a result of the debriefing, the action shall be
			 barred unless filed no later than 10 days after the date on which the
			 debriefing is held..
					DOther
			 Matters
					831.Applicability
			 of the restriction on specialty metals
						(a)In
			 generalSection 2533b(k) of title 10, United States Code, is
			 amended to read as follows:
							
								(k)National
				security exceptionSubsection (a) does not apply to procurements
				for which the Secretary of Defense or the Secretary of the military department
				concerned determines in writing that an exception is in the national security
				interest of the United
				States.
								.
						(b)Conforming
			 amendmentSubsection (a) of such section is amended by striking
			 (j) and inserting (k).
						832.Clarification
			 of jurisdiction of the United States district courts to hear bid protest
			 disputes involving maritime contractsSection 1491 of title 28, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(d)Jurisdiction over
				any actions described under subsection (b)(1) of this section arising out of a
				maritime contract or a proposed maritime contract shall be governed by this
				section, and shall not be subject to the jurisdiction of the District Courts of
				the United States under the Act of March 9, 1920, commonly known as the
				Suits in Admiralty Act (41 Stat. 525; 46 U.S.C. App. 741 et
				seq.), or the Act of March 3, 1925, commonly known as the Public Vessels
				Act (43 Stat. 1112; 46 U.S.C. App. 781 et
				seq.).
							.
					833.Streamline
			 jurisdiction over government contract claims, disputes and appeals arising out
			 of maritime contractsSection
			 4 of the Contract Disputes Act of 1978 (41 U.S.C. 603) is amended to read as
			 follows:
						
							4.Appeals under subsection (g) of section 8
				and suits under section 10 arising out of maritime contracts shall be governed
				exclusively by this
				Act.
							.
					834.Repeal of the
			 military system breakout listSection 813 of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1543) is
			 repealed.
					IXDEPARTMENT OF
			 DEFENSE ORGANIZATION AND MANAGEMENT
				ADepartment of
			 Defense Management
					901.Permanent
			 authority to accept gifts to benefit members of the Armed Forces and Department
			 of Defense employees injured or killed in line of duty and their
			 dependentsSection 2601(b) of
			 title 10, United States Code, is amended by striking paragraph (4).
					902.Modification of
			 procedures to preserve the search and rescue capabilities of the Federal
			 Government consistent with military requirementsSection 1085 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2065) is amended—
						(1)in the matter
			 before paragraph (1)—
							(A)by striking
			 capabilities at any military installation and inserting
			 units at any military installation;
							(B)by striking
			 equivalent and inserting adequate; and
							(C)by striking
			 by— and inserting by one or a combination
			 of—;
							(2)by striking
			 or at the end of paragraph (1);
						(3)in paragraph
			 (2)—
							(A)by inserting
			 , through active-duty, Reserve component, or National Guard
			 assets, after directly; and
							(B)by striking the
			 period at the end and inserting ; or; and
							(4)by adding at the
			 end the following new paragraph:
							
								(3)State and local
				government agencies in the relevant
				area.
								.
						BChemical
			 Demilitarization Program
					911.Chemical
			 Demilitarization Citizens’ Advisory Commission in Colorado and
			 KentuckySection 172 of the
			 National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484;
			 106 Stat. 2341) is amended by adding at the end the following new
			 subsection:
						
							(i)Colorado and
				Kentucky chemical demilitarization citizens advisory
				commissionsNotwithstanding subsections (b), (f), and (g), and
				consistent with the Strom Thurmond National Defense Authorization Act for
				Fiscal Year 1999 (Public Law 105–261; 112 Stat. 1920) and the Department of
				Defense Appropriations Act, 2003 (Public Law 107–248; 116 Stat. 1519),
				responsibilities for the Chemical Demilitarization Citizens Advisory
				Commissions in Colorado and Kentucky will be transferred from the Secretary of
				the Army to the Program Manager for Assembled Chemical Weapons Alternatives.
				The Program Manager for Assembled Chemical Weapons Alternatives will ensure the
				ability to receive citizen and State concerns regarding the ongoing chemical
				destruction program in these States. A representative from the Office of the
				Assistant to the Secretary of Defense for Nuclear, Chemical, and Biological
				Defense Programs will meet with these commissions not less often than twice a
				year. Funds appropriated for the Assembled Chemical Weapons Alternatives
				Program will be used for travel and associated travel cost for these Citizens’
				Advisory Commissioners, when such travel is conducted at the invitation of the
				Department of Defense Special Assistant for Chemical and Biological Defense and
				Chemical Demilitarization
				Programs.
							.
					912.Modify the
			 termination requirements for assistance to State and local governments under
			 the Chemical Stockpile Emergency Preparedness ProgramSubparagraph (B) of section 1412(c)(5) of
			 the Department of Defense Authorization Act, 1986 (Public Law 99–145; 99 Stat.
			 748; 50 U.S.C. 1521), as amended, is further amended to read as follows:
						
							(B)Assistance may be
				provided under this paragraph until all activities associated with the
				close-out of grants and cooperative agreements provided pursuant to
				subparagraph (A) between the Federal Emergency Management Agency and State and
				local governments are complete, but such assistance may not be provided after 6
				months from the date agent destruction operations have been completed in such
				jurisdiction.
							.
					CIntelligence-Related
			 Matters
					921.Operational
			 files of the Defense Intelligence AgencySection 705 of the National Security Act of
			 1947 (50 U.S.C. 432c) is amended by striking subsection (g).
					922.Prohibition on
			 disclosure of certain geodetic productsSection 455 of title 10, United States Code,
			 is amended by adding at the end the following new subsections:
						
							(d)Prohibition on
				disclosure of geodetic productsAny person, including any current
				and former government and contractor personnel, who, without authorization,
				knowingly distributes, transfers, or engages in the sale of any product that
				the Secretary of Defense has withheld from the public in accordance with
				subsection (b) shall be subject to the penalties and administrative actions set
				forth in subsection (e).
							(e)Penalties and
				administrative sanctions(1)Criminal
				penaltiesWhoever engages in conduct constituting a violation of
				subsection (b) or (d) shall be imprisoned for not more than 5 years or fined as
				provided under title 18, or both.
								(2)Civil penaltiesThe
				Attorney General may bring a civil action in an appropriate United States
				district court against any person who engages in conduct constituting a
				violation of subsection (b) or (d). Upon proof of such conduct by a
				preponderance of the evidence, the person is subject to a civil penalty. An
				individual who engages in such conduct is subject to a civil penalty of not
				more than $50,000 for each violation plus twice the amount of compensation that
				the individual received or offered for the prohibited conduct. An organization
				that engages in such conduct is subject to a civil penalty of not more than
				$500,000 for each violation plus twice the amount of compensation that the
				organization received or offered for the prohibited
				conduct.
								.
					923.Technical
			 changes following the redesignation of National Imagery and Mapping Agency as
			 National Geospatial-Intelligence Agency
						(a)Technical
			 changes to united states codeTitles 5 and 44, United States
			 Code, are amended by striking National Imagery and Mapping
			 Agency each place it appears and inserting National
			 Geospatial-Intelligence Agency.
						(b)Technical
			 changes to other acts(1)Section 105(a) of the
			 Ethics in Government Act of 1978 (Public Law 95–521; 5 U.S.C. App. 4) is
			 amended by striking National Imagery and Mapping Agency and
			 inserting National Geospatial-Intelligence Agency.
							(2)Section 8(h) of the Inspector General
			 Act of 1978 (Public Law 95–452; 5 U.S.C. Appendix) is amended by striking
			 National Imagery and Mapping Agency and inserting
			 National Geospatial-Intelligence Agency.
							(3)Section 7(b)(2)(A)(i) of the Employee
			 Polygraph Protection Act of 1988 (Public Law 100–347; 29 U.S.C.
			 2006(b)(2)(A)(i)) is amended by striking National Imagery and Mapping
			 Agency and inserting National Geospatial-Intelligence
			 Agency.
							(4)Section 207(a)(2)(B) of the
			 Legislative Branch Appropriations Act, 1993 (Public Law 102–392; 44 U.S.C. 501
			 note), is amended by striking National Imagery and Mapping
			 Agency and inserting National Geospatial-Intelligence
			 Agency.
							(5)Section 201 of the Homeland Security
			 Act of 2002 (Public Law 107–296; 6 U.S.C. 121) is amended by striking
			 National Imagery and Mapping Agency and inserting
			 National Geospatial-Intelligence Agency.
							XGENERAL
			 PROVISIONS
				AFinancial
			 Matters
					1001.Increase
			 limitation on advance billing of working capital fund customersSection 2208(l)(3) of title 10, United
			 States Code, is amended by striking $1,000,000,000 and inserting
			 $2,000,000,000.
					1002.Crediting of
			 admiralty claim receipts for damage to DoD working capital fund account
			 propertySection 7623(b) of
			 title 10, United States Code, is amended by striking the last sentence and
			 inserting the following new sentence: Amounts received under this
			 section shall be covered into the Treasury as miscellaneous receipts, except
			 that amounts received for damage or loss to property operated and maintained
			 with funds from a Department of Defense working capital fund account shall be
			 credited to that account..
					1003.Licensing of
			 intellectual property; definitionsSection 2260 of title 10, United States
			 Code, is amended—
						(1)in subsection (a),
			 by inserting or the Secretary of Homeland Security after
			 Secretary of Defense; and
						(2)by
			 amending subsection (e) to read as follows:
							
								(e)DefinitionsIn
				this section:
									(1)The terms
				trademark, service mark, certification
				mark, and collective mark have the meanings given such
				terms in section 45 of the Act of July 5, 1946 (commonly referred to as the
				Trademark Act of 1946; 15 U.S.C. 1127).
									(2)The term
				Secretary concerned means the Secretary of a military department,
				the Secretary of Defense, with respect to matters concerning the Defense
				Agencies and Defense Field Activities, and the Secretary of Homeland Security,
				with respect to matters concerning the Coast Guard when it is not operating as
				a service in the Department of the
				Navy.
									.
						BPolicy Relating to
			 Vessels and Shipyards
					1011.Temporary
			 waiver of the minimum aircraft carrier requirementSection
			 5062(b) of title 10, United States Code, is amended by inserting after the
			 first sentence the following new sentence: Notwithstanding the preceding
			 sentence or any other provision of law, the naval combat forces of the Navy may
			 include less than 11 operational aircraft carriers for the period of time
			 between the decommissioning of the USS ENTERPRISE (CVN 65) and the
			 commissioning of the CVN 78..
					1012.Clarification
			 of status of government rights in the designs of Department of Defense vessels,
			 boats, craft, and components thereof
						(a)In
			 generalChapter 633 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								7317.Status of
				Government rights in the designs of vessels, boats, craft, and components
				thereofNotwithstanding any
				other provision of law, Government rights in the design of a vessel, boat, or
				craft, and its components, including the hull, decks, superstructure, and all
				shipboard equipment and systems, shall be determined solely by operation of
				section 2320 of this title or by the instrument under which the design was
				developed for the
				Government.
								.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									7317. Status of Government rights in the
				designs of vessels, boats, craft, and components
				thereof.
								
								.
						CCounter-Drug
			 Activities
					1021.Expansion and
			 extension of authority to provide additional support for counter-drug
			 activities of certain foreign governments
						(a)Extension of
			 authorityParagraph (2) of subsection (a) of section 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1881), as amended by section 1021 of the National Defense Authorization
			 Act for Fiscal Year 2004 (Public Law 108–136, 117 Stat. 1593) and section 1022
			 of the National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2137), is amended by striking 2008 and
			 inserting 2011.
						(b)Additional
			 governments eligible To receive supportSubsection (b) of such
			 section is amended by adding at the end the following new paragraphs:
							
								(19)The Government of
				Niger.
								(20)The Government of
				Mauritania.
								(21)The Government of
				Mali.
								(22)The Government of
				Chad.
								(23)The Government of
				Indonesia.
								(24)The Government of
				Philippines.
								(25)The Government of
				Honduras.
								(26)The Government of
				Nicaragua.
								(27)The Government of
				El
				Salvador.
								.
						(c)Types of
			 supportSubsection (c)(2) of such section is amended by striking
			 , subject to section 484(a) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2291c(a)),.
						(d)Maximum annual
			 amount of supportSubsection (e)(2) of such section is
			 amended
							(1)by striking
			 $60,000,000 and inserting $80,000,000; and
							(2)by striking
			 or $60,000,000 during either of the fiscal years 2007 and 2008
			 and inserting $80,000,000 during years 2008 through 2011.
							DMatters Related to
			 Homeland Security
					1031.Reserve
			 support for responses to certain emergenciesSection 12304(b) of title 10, United States
			 Code, is amended—
						(1)by striking
			 or at the end of paragraph (1);
						(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(3)in the case of the
				Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, and the
				Coast Guard Reserve, a major disaster or emergency as those terms are defined
				in section 5122 of title
				42.
								.
						1032.Reserve
			 support to major public emergenciesSection 333 of title 10, United States Code,
			 is amended by inserting and order to active duty units or members of the
			 Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, and Coast
			 Guard Reserve, after Federal service,.
					1033.Reserve
			 support to enforcement of Federal authoritySection 332 of title 10, United States Code,
			 is amended by inserting order to active duty units or members of the
			 Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, and Coast
			 Guard Reserve, after militia of any State,.
					1034.Reserve support
			 to Federal aid for State GovernmentsSection 331 of title 10, United States Code,
			 is amended by inserting order to active duty units or members of the
			 Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, and Coast
			 Guard Reserve, after requested by that State,.
					1035.Procurement of
			 equipment by State and local governments
						(a)In
			 generalSection 381 of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (a)(1)—
								(A)in the matter
			 preceding subparagraph (A)—
									(i)by
			 striking law enforcement; and
									(ii)by
			 inserting , homeland security, counter-terrorism, and emergency
			 response after counter-drug;
									(B)in subparagraph
			 (A)—
									(i)in
			 the matter preceding clause (i), by inserting , homeland security,
			 counter-terrorism, and emergency response after
			 counter-drug; and
									(ii)in
			 clause (i), by striking law enforcement;
									(C)in subparagraph
			 (C), by striking law enforcement each place it appears;
			 and
								(D)in subparagraph
			 (D), by striking law enforcement;
								(2)in subsection
			 (c)—
								(A)by striking
			 law enforcement; and
								(B)by inserting
			 , homeland security, counter-terrorism, and emergency response
			 after counter-drug; and
								(3)in subsection
			 (d)—
								(A)in paragraph (2),
			 by inserting or emergency response after law
			 enforcement both places it appears; and
								(B)in paragraph
			 (3)—
									(i)by
			 striking law enforcement;
									(ii)by
			 inserting , homeland security, counter-terrorism, and emergency
			 response after counter-drug; and
									(iii)by
			 inserting and, in the case of homeland security, may not include any
			 equipment that is not found on the Authorized Equipment List as published by
			 the Department of Homeland Security after
			 purposes.
									(b)Clerical
			 amendments(1)The heading of such
			 section is amended to read as follows:
								
									381.Procurement by
				State and local governments of equipment suitable for counter-drug, homeland
				security, counter-terrorism, and emergency response activities through the
				Department of
				Defense
									.
							(2)The table of sections at the
			 beginning of chapter 18 of such title is amended by striking the item relating
			 to section 381 and inserting the following new item:
								
									
										381. Procurement by State and local
				governments of equipment suitable for counter-drug, homeland security,
				counter-terrorism, and emergency response activities through the Department of
				Defense.
									
									.
							1036.Confidential
			 business and homeland security information sharing
						(a)In
			 generalSection 130d of title 10, United States Code, is amended
			 to read as follows:
							
								130d.Treatment
				under the Freedom of Information Act of confidential business information and
				homeland security information shared with State and local
				personnelThe sharing of
				confidential business information or homeland security information, pursuant to
				section 892 of the Homeland Security Act of 2002 (6 U.S.C. 482), by any Federal
				agency, with State and local personnel (as defined in such section) shall not
				be considered release of such information to the public, and shall not
				constitute a waiver of any applicable exemption to the release of such
				information under section 552 of title
				5.
								.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 such title is amended by striking the item relating to section 130d and
			 inserting the following new item:
							
								
									130d. Treatment under the Freedom of
				Information Act of confidential business information and homeland security
				information shared with State and local
				personnel.
								
								.
						EMiscellaneous
			 Authorities and Limitations
					1041.Minimum annual
			 purchase amounts for airlift from carriers participating in the Civil Reserve
			 Air Fleet
						(a)In
			 generalChapter 931 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								9515.Airlift
				services: minimum annual purchase amount for carriers participating in Civil
				Reserve Air Fleet
									(a)In
				generalThe Secretary of Defense may award to air carriers or air
				carrier contractor team arrangements (carriers) participating in the Civil
				Reserve Air Fleet on a fiscal year basis a one-year contract for airlift
				services with a minimum purchase amount determined in accordance with this
				section.
									(b)Minimum purchase
				amount(1)The
				aggregate amount of the minimum purchase amount for all contracts awarded under
				subsection (a) for a fiscal year shall be based on forecast needs, but may not
				exceed the amount equal to 80 percent of the annual average expenditure of the
				Department of Defense for commercial airlift during the five-fiscal year period
				ending in the fiscal year before the fiscal year for which such contracts are
				awarded.
										(2)In calculating the annual average
				expenditure of the Department of Defense for airlift for purposes of paragraph
				(1), the Secretary of Defense shall omit from the calculation any fiscal year
				exhibiting unusually high demand for commercial airlift if the Secretary
				determines that the omission of such fiscal year from the calculation will
				result in a more accurate forecast of anticipated commercial airlift for
				purposes of that paragraph.
										(3)The aggregate amount of the minimum
				purchase amount for all contracts awarded under subsection (a) for a fiscal
				year, as determined under paragraph (1), shall be allocated among all carriers
				awarded contracts under that subsection for such fiscal year in proportion to
				the commitments of such carriers to the Civil Reserve Air Fleet for such fiscal
				year.
										(c)Adjustment to
				minimum purchase amount for periods of unavailability of
				airliftIn determining the minimum purchase amount payable under
				a contract under subsection (a) for airlift provided by a carrier during the
				fiscal year covered by such contract, the Secretary of Defense may adjust the
				amount allocated to the carrier under subsection (b)(3) to take into account
				periods during such fiscal year when services of the carrier are unavailable
				for usage by the Department of Defense, including during periods of refused
				business or suspended operations or when the carrier is placed in nonuse status
				pursuant to section 2640 of this title for safety issues.
									(d)Distribution of
				amountsIf any amount available under this section for the
				minimum purchase of airlift from a carrier for a fiscal year under a contract
				under subsection (a) is not utilized to purchase airlift from the carrier in
				such fiscal year, such amount shall be provided to the carrier before the first
				day of the following fiscal year.
									(e)Commitment of
				fundsThe Secretary of each military department shall transfer to
				the transportation working capital fund a percentage of the total amount
				anticipated to be required in such fiscal year for payment of minimum purchase
				amounts under all contracts awarded under subsection (a) for such fiscal year
				equivalent to the percentage of the anticipated use of airlift by such military
				department during such fiscal year from all carriers under contracts awarded
				under subsection (a) for such fiscal year. All such amounts will be transferred
				by the last day of the fiscal year to meet the requirements of (d) above unless
				minimum purchase amounts have already been met by the Department.
									(f)Availability of
				airlift(1)From the total amount of
				airlift available for a fiscal year under all contracts awarded under
				subsection (a) for such fiscal year, a military department shall be entitled to
				obtain a percentage of such airlift equivalent to the percentage of the
				contribution of the military department to the transportation working capital
				fund for such fiscal year under subsection (e).
										(2)A military department may transfer
				any entitlement to airlift under paragraph (1) to any other military department
				or to any other agency, element, or component of the Department of
				Defense.
										(g)EligibilityIn
				order to be eligible for the higher minimal business guarantees authorized by
				this section, carriers must—
										(1)have an average
				on-time pickup rate, based on factors within the air carrier’s control, of at
				least 90 percent if under contract with the Department in the prior
				year;
										(2)offer some amount
				of commitment to the Civil Reserve Air Fleet in excess of the minimum required
				for participation; and
										(3)not have refused a
				DOD request to act as a host for other CRAF carriers at intermediate staging
				bases during the prior year.
										(h)SunsetThe
				authorities in this section shall expire on December 31,
				2015.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									9515. Airlift services: minimum annual
				purchase amount for carriers participating in Civil Reserve Air
				Fleet.
								
								.
						FOther
			 Matters
					1051.Presentation
			 of burial flag to spousesSection 1482(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(12)Presentation of a
				flag of equal size to the flag presented under paragraph (10) to the surviving
				spouse (including a remarried surviving spouse) of the deceased member if the
				person to be presented a flag under paragraph (10) is other than the
				spouse.
							.
					1052.Defense
			 Production Act Amendments of 2008
						(a)Section 717(a) of
			 the Defense Production Act of 1950 (50 U.S.C. App. 2166(a)) is amended by
			 striking September 30, 2008 and inserting September 30,
			 2013.
						(b)Section 711(b) of
			 the Defense Production Act of 1950 (50 U.S.C. App. 2161(b)) is amended by
			 striking 2003 through 2008 and inserting 2009 through
			 2013.
						(c)Section 303 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2093) is amended—
							(1)in
			 subsection (a)(6)—
								(A)by amending
			 subparagraph (A) to read as follows:
									
										(A)In
				generalExcept as provided in paragraph (7), the President shall
				take no action under this section unless the industrial resource shortfall
				which such action is intended to correct has been identified in writing and
				transmitted to the Committee on Banking, Housing and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives.
				Such notification shall be accompanied by a statement from the President
				demonstrating that the notification is in accordance with the provisions of
				paragraph
				(5).
										;
								(B)in subparagraph
			 (B), by striking 60 days and inserting 30 days;
			 and
								(C)in subparagraph
			 (C), by striking $50,000,000 and inserting
			 $200,000,000; and
								(2)by amending
			 subsection (e) to read as follows:
								
									(e)Installation of
				equipment in industrial facilitiesWhen in his judgment it will
				aid the national defense, the President is authorized to install additional
				equipment, facilities, processes or improvements to plants, factories, and
				other industrial facilities owned by the United States Government, and to
				install government-owned equipment in plants, factories, and other industrial
				facilities owned by private persons. The President may also provide for the
				modification or expansion of facilities in which such equipment will be
				installed, including the modification or improvement of production processes.
				When it will aid the national defense, the President may also sell or otherwise
				transfer such government-owned equipment to the owners of such plants,
				factories or other industrial
				facilities.
									.
							(d)Section 304(b)(2)
			 of the Defense Production Act of 1950 (50 U.S.C. App. 2094(b)(2)) is amended to
			 read as follows:
							
								(2)all moneys
				received by the Federal Government on transactions entered into pursuant to
				section
				303.
								.
						1053.Amendment to
			 annual submission of information regarding information technology capital
			 assetsSection 351(a)(2) of
			 the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public
			 Law 107–314; 116 Stat. 2516), is amended to read as follows:
						
							(2)Information
				technology capital assets that have an estimated total cost for the fiscal year
				for which the budget is submitted in excess of $30,000,000 and been determined
				by the Department of Defense Chief Information Officer and the Office of
				Management and Budget to be significant investments and are required to submit
				a Capital Asset Plan (Exhibit 300) to OMB in accordance with OMB Circular A–11,
				Section
				300.
							.
					XICIVILIAN
			 PERSONNEL MATTERS
				1101.Increase in
			 authorized number of Defense Intelligence Senior Executive Service
			 employeesSection 1606(a) of
			 title 10, United States Code, is amended by striking 594 and
			 inserting 694.
				1102.Permanent
			 extension of Department of Defense voluntary reduction in force
			 authoritySection 3502(f) of
			 title 5, United States Code, is amended by striking paragraph (5).
				1103.Flexibility in
			 paying annuity to Federal retirees who return to workSection 9902(j) of title 5, United States
			 Code, is amended to read as follows:
					
						(j)Provisions
				relating to reemployment(1)The Secretary of Defense
				may, under procedures and criteria prescribed under paragraph (2), waive the
				application of the provisions of section 8344 or 8468 of this title on a
				case-by-case or group basis for employment of an annuitant in a position in the
				Department of Defense.
							(2)The Secretary shall prescribe
				procedures for the exercise of any authority under this subsection, including
				criteria for any exercise of authority and procedures for a delegation of
				authority.
							(3)An employee as to whom a waiver under
				this subsection is in effect shall not be considered an employee for purposes
				of subchapter III of chapter 83, or chapter 84 of this
				title.
							.
				1104.Direct hire
			 authority for healthcare professionals of the Deparment of Defense
					(a)AuthorityChapter
			 99 of title 5, United States Code, is amended by adding at the end the
			 following new section:
						
							9905.Direct hire
				authority for healthcare professionals
								(a)(1)AuthorityThe
				Secretary may appoint in the competitive civil service an individual described
				in subsection (b) or identified under subsection (c) for a position within the
				Department of Defense without regard to the provisions of subchapter I of
				chapter 33 of title 5, United States Code, (other than section 3303 and 3328 of
				such title).
									(2)PreferenceIn using
				the authority provided by this subsection, the Secretary shall apply the
				principles of preference for the hiring of veterans and other persons
				established in such subchapter.
									(b)Eligible
				individualsThe following individuals may be appointed under
				subsection (a):
									(1)Physicians.
									(2)Dentists.
									(3)Podiatrists.
									(4)Optometrists.
									(5)Registered
				nurses.
									(6)Physician
				assistants.
									(7)Expanded-function
				dental auxiliaries.
									(8)Chiropractors.
									(9)Occupational,
				physical, recreation/creative arts, and respiratory therapists.
									(10)Nuclear medicine,
				medical instrument, health, environmental health, medical, pathology,
				psychology, pharmacy, and medical records technicians.
									(11)Diagnostic
				radiologic, therapeutic radiologic, medical, and cytotechnologists.
									(12)Social service,
				rehabilitation therapist, nursing, and medical support assistants.
									(13)Psychologists.
									(14)Social
				workers.
									(15)Dietitians.
									(16)Industrial
				hygienists.
									(17)Microbiologists.
									(18)Chemists.
									(19)Biostatisticians.
									(20)Health system
				specialists.
									(21)Health system
				specialists/administrators.
									(22)Orthotist/prosthetists.
									(23)Medical records
				specialists/administrators.
									(24)Biomedical
				engineers.
									(25)Pharmacists.
									(26)Audiologist/speech
				pathologists.
									(27)Licensed
				practical nurses.
									(c)Additional
				eligible individualsThe Secretary may identify other individuals
				in a healthcare occupation or profession who may be appointed under the
				authority in subsection (a) when the Secretary determines the use of such
				authority is necessary because of an expansion or other change in the
				healthcare mission of the Department or difficulty in employing individuals in
				such healthcare occupation or profession for service in the Department as a
				result of competing sources of employment or other
				reasons.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								9905. Direct hire authority for healthcare
				professionals.
							
							.
					1105.Extension of
			 authority to make lump sum severance paymentsSection 5595(i)(4) of title 5, United States
			 Code, is amended by striking October 1, 2010 and inserting
			 October 1, 2014.
				1106.Technical
			 change to the definition of a professional accounting positionSection 1599d(e) of title 10, United States
			 Code, is amended by striking GS–510, GS–511, and GS–505 and
			 inserting 0505, 0510, 0511, or equivalent.
				XIIMATTERS RELATING
			 TO FOREIGN NATIONS
				AAssistance and
			 Training
					1201.Fund foreign
			 visitors to the service academy international programs and establish per diem
			 for faculty and cadets in study abroad programs
						(a)In
			 generalChapter 53 of title 10, United States Code, is amended by
			 adding the following new section:
							
								1060c.Service
				academy international programs language and cultural immersion and foreign
				exchange and cooperation activitiesThe superintendents of the United States
				Military Academy, United States Naval Academy, and United States Air Force
				Academy may pay the travel, subsistence, and special compensation of officers,
				students, and representatives of foreign countries and other hosting and
				entertainment expenses of foreign visitors that the superintendent concerned
				considers necessary for international cooperation. When United States Air Force
				Academy and United States Military Academy cadets, and United States Naval
				Academy midshipmen, travel or study abroad in programs to enhance language
				skills and cultural understanding, the superintendent concerned may determine
				that a rate lower than the per diem authorized in accordance with the Joint
				Federal Travel Regulations should be
				used.
								.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									1060c. Service academy international
				programs language and cultural immersion and foreign exchange and cooperation
				activities.
								
								.
						BNonproliferation
			 Matters and Countries of Concern
					1211.Waiver of
			 certain sanctions against North Korea
						(a)Annual waiver
			 authority
							(1)Except as provided
			 in subsection (b), the President may waive in whole or in part, with respect to
			 North Korea, the application of any sanction contained in section 102(b) of the
			 Arms Export Control Act (22 U.S.C. 2799aa–1(b)), for the purpose of—
								(A)assisting in the
			 implementation of the North Korean commitment, undertaken in the Joint
			 Statement of September 19, 2005, to abandoning all nuclear weapons and
			 existing nuclear programs as part of the verifiable denuclearization of
			 the Korean Peninsula, and verification thereof; and
								(B)promoting the
			 elimination of the capability of North Korea to develop, deploy, transfer, or
			 maintain weapons of mass destruction, or their delivery systems.
								(2)Any waiver issued
			 pursuant to this subsection shall expire at the end of the calendar year in
			 which it was issued.
							(b)Exceptions
							(1)The authority
			 under subsection (a) shall not apply with respect to a sanction or prohibition
			 contained in subparagraph (B), (C), or (G) of section 102(b)(2) of the Arms
			 Export Control Act unless the President determines, and so certifies to the
			 appropriate congressional committees, that—
								(A)all reasonable
			 steps will be taken to assure that the articles or services exported or
			 otherwise provided will not be used to improve the military capabilities of the
			 North Korean armed forces; and
								(B)such waiver is in
			 the national security interests of the United States.
								(2)The authority
			 under subsection (a) shall not apply with respect to—
								(A)an activity
			 described in subparagraph (A) or (C) of section 102(b)(1) of the Arms Export
			 Control Act that occurred after September 19, 2005; or
								(B)an activity
			 described in subparagraph (D) of section 102(b)(1) of such Act that occurs
			 after the date of enactment of this Act,
								unless the
			 President determines, and so certifies to the appropriate congressional
			 committees, that such waiver is vital to the national security interests of the
			 United States.(3)The authority
			 under subsection (a) shall not apply with respect to an activity described in
			 subparagraph (B) of section 102(b)(1) of such Act that occurs after the date of
			 enactment of this Act.
							(c)Notifications
			 and reports
							(1)Any waiver
			 pursuant to subsection (a) shall be notified in writing to the appropriate
			 congressional committees.
							(2)No later than
			 August 31, 2008, and annually thereafter, the President shall submit to the
			 appropriate congressional committees a report that—
								(A)lists all waivers
			 issued pursuant to this section in the preceding twelve months;
								(B)describes in
			 detail the progress that is being made in the implementation of the commitment
			 undertaken by North Korea, in the Joint Statement of September 19, 2005,
			 to abandoning all nuclear weapons and existing nuclear programs
			 as part of the verifiable denuclearization of the Korean Peninsula;
								(C)discusses
			 specifically any shortcomings in North Korea’s implementation of that
			 commitment; and
								(D)lists and
			 describes the progress and shortcomings, in the preceding twelve months, of all
			 other programs promoting the elimination of North Korea’s capability to
			 develop, deploy, transfer, or maintain weapons of mass destruction or their
			 delivery systems.
								(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committees on
			 Appropriations, Armed Services, and Foreign Relations of the Senate; and
							(2)the Committees on
			 Appropriations, Armed Services, and Foreign Affairs of the House of
			 Representatives.
							COther
			 Matters
					1221.Sales of
			 defense services to be performed overseas to support direct commercial sales by
			 United States companies
						(a)In
			 generalSection 30(a) of the Arms Export Control Act (22 U.S.C.
			 2770) is amended by striking : Provided, however, That
			 such services may be performed only in the United States.
						(b)Clerical
			 amendmentThe heading of chapter 2B of the Arms Export Control
			 Act (Public Law 97–392; 96 Stat. 1962) is amended to read as follows:
							
								2BSALES OF DEFENSE
				ARTICLES AND SERVICES TO UNITED STATES
				COMPANIES
								.
						XIIIMATTERS
			 RELATING TO BUILDING PARTNER CAPABILITIES TO COMBAT TERRORISM AND ENHANCE
			 STABILITY
				ABuilding Security
			 Capacity and Non-military Stabilization Support
					1301.Building the
			 partnership capacity of foreign military and other security forces
						(a)In
			 generalChapter 20 of title 10, United States Code, is amended by
			 adding at the end the following new section:
							
								409.Authority to
				build the capacity of foreign military and security forces
									(a)AuthorityThe
				Secretary of Defense, with the concurrence of the Secretary of State, may
				authorize programs to build the capacity of a foreign country’s national
				military forces and other security forces, including gendarmerie, constabulary,
				internal defense, infrastructure protection, civil defense, homeland defense,
				coast guard, border protection, and counterterrorism forces, in order for that
				country to—
										(1)conduct
				counterterrorist operations; or
										(2)participate in or
				support military and stability operations that are consistent with the security
				interests of the United States.
										(b)Types of
				capacity building
										(1)Authorized
				elementsPrograms authorized under subsection (a) may be carried
				out by grant or otherwise, and may include the provision of equipment,
				supplies, and training, and minimal construction incidental to the provision of
				equipment.
										(2)Required
				elementsPrograms authorized under subsection (a) shall include
				elements that promote—
											(A)observance of and
				respect for human rights and fundamental freedoms; and
											(B)respect for
				legitimate civilian authority within that country.
											(3)Preparation
				elementsIn preparation of execution of programs authorized under
				subsection (a), United States armed forces may participate in training
				activities authorized by section 2011 of this title in nations where training
				pursuant to such section is on-going.
										(c)Limitations
										(1)Availability of
				funds
											(A)The Secretary of
				Defense may use, or transfer to the Department of State or any other Federal
				agency, up to $750,000,000 of funds in any fiscal year to conduct or support
				activities authorized under subsection (a).
											(B)Amounts available
				for the authority in subsection (a) for a fiscal year may be used for programs
				under that authority that begin in that fiscal year but end in the next fiscal
				year.
											(2)Assistance
				otherwise prohibited by lawThe Secretary of Defense may not use
				the authority in subsection (a) to provide any type of assistance described in
				subsection (b) that is otherwise prohibited by any provision of law.
										(3)Limitation on
				eligible countriesThe Secretary of Defense may not use the
				authority in subsection (a) to provide assistance described in subsection (b)
				to any foreign country that is otherwise prohibited from receiving such type of
				assistance under any other provision of law.
										(4)Waiver
				authorityNotwithstanding any other provision of law, the
				President or the Secretary of State, as appropriate, may waive any restrictions
				that may apply to assistance for military or other security forces provided
				under this section upon determining that the applicable standard for any such
				waiver already available under existing law is met, or otherwise upon
				determining that it is in the national security interests of the United States
				to do so.
										(d)Formulation and
				execution of programThe Department of Defense and the Department
				of State shall jointly formulate any program authorized under subsection (a).
				The Secretary of Defense shall coordinate with the Secretary of State in the
				implementation of any program authorized under subsection (a).
									(e)Congressional
				notification
										(1)Activities in a
				countryNot less than 15 days before initiating activities
				authorized under subsection (a) in any country, the Secretary of Defense, in
				coordination with the Secretary of State, shall submit to the congressional
				committees specified in paragraph (2) a notice of the following:
											(A)The country being
				assisted pursuant to subsection (a).
											(B)The budget,
				implementation timeline with milestones, and completion date for completing the
				program authorized under subsection (a).
											(C)The source and
				planned expenditure of funds to complete the program authorized under
				subsection (a).
											(2)Specified
				congressional committeesThe congressional committees specified
				in this paragraph are the following:
											(A)The Committee on
				Armed Services, the Committee on Foreign Relations, and the Committee on
				Appropriations of the Senate.
											(B)The Committee on
				Armed Services, the Committee on Foreign Affairs, and the Committee on
				Appropriations of the House of
				Representatives.
											.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									409. Authority to build the capacity of
				foreign military and security
				forces.
								
								.
						BEnhancing
			 Partners' Capacity for Effective Operations
					1311.Loans of
			 significant military equipmentSection 2350(1) of title 10, United States
			 Code, is amended by inserting before the period at the end the following:
			 , except that such items of significant military equipment may be
			 provided for temporary use, not to exceed one year, to security forces of
			 nations participating in combined operations with the United States armed
			 forces for personnel protection or to aid in personnel survivability, if the
			 Secretary of Defense, with the concurrence of the Secretary of State,
			 determines in writing that it is in the national security interests of the
			 United States to provide such support.
					1312.Grants of
			 non-lethal excess defense articles by geographic combatant commanders
						(a)In
			 generalChapter 6 of title 10, United States Code, is amended by
			 inserting after section 166b the following new section:
							
								166c.Geographic
				combatant commander's authority to transfer excess defense articles
									(a)AuthorizationA
				geographic combatant commander, with the concurrence of the Secretary of State,
				is authorized to transfer, on a grant basis, a total of $25,000 per year of
				non-lethal excess defense articles to each country within that commander's area
				of responsibility for the purpose of building the capacity of such countries to
				conduct counterterrorist operations, or to participate in or support military
				and stability operations consistent with the security interests of the United
				States.
									(b)Limitations on
				transfersA geographic combatant commander may transfer excess
				defense articles under this section only if—
										(1)such articles are
				drawn from existing stocks of the Department of Defense;
										(2)funds available to
				the Department of Defense for the procurement of defense equipment are not
				expended in connection with the transfer; and
										(3)the transfer of
				such articles will not have an adverse impact on the military readiness of the
				United States.
										(c)Transportation
				and related costs
										(1)In
				generalExcept as provided in paragraph (2), funds available to
				the Department of Defense may not be expended for crating, packing, handling,
				and transporting excess defense articles transferred under the authority of
				this section.
										(2)ExceptionA
				geographic combatant commander may provide for the transportation of excess
				defense articles without charge to a country for the costs of such
				transportation if—
											(A)it is determined
				that it is in the national interest of the United States to do so;
											(B)the recipient is a
				developing country;
											(C)the total weight
				of the transfer does not exceed 50,000 pounds; and
											(D)such
				transportation is accomplished on a space available basis.
											(d)Prohibited
				transfersA geographic combatant commander may not transfer under
				the authority in section (a) excess defense articles that are significant
				military equipment as defined in section 47(9) of the Arms Export Control Act
				(22 U.S.C. 2794(9)).
									(e)Excess coast
				guard propertyFor purposes of this section, the term
				excess defense articles shall be deemed to include excess
				property of the Coast Guard. The term Department of Defense
				shall be deemed, with respect to such excess property, to include the Coast
				Guard.
									(f)DefinitionsIn
				this section:
										(1)The term
				geographic combatant commander means the commander of a
				combatant command (as such term is defined in section 161(c) of this title)
				with a geographic area of responsibility.
										(2)The term
				excess defense articles has the meaning set forth in section
				644(g) of the Foreign Assistance Act of 1961, as amended (22 U.S.C.
				2403(g)).
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 166b the following
			 new item:
							
								
									166c. Geographic combatant commander's
				authority to transfer excess defense
				articles.
								
								.
						1313.Establishment
			 of a defense coalition support account to maintain inventory of critical items
			 for coalition partners
						(a)In
			 generalThe Arms Export Control Act is amended—
							(1)by striking
			 Special Defense Acquisition Fund each place it appears and
			 inserting Defense Coalition Support Fund;
							(2)in section 51 (22
			 U.S.C. 2795)—
								(A)in subsection
			 (a)—
									(i)in
			 paragraph (1)—
										(I)by
			 striking in consultation with and inserting with the
			 concurrence of;
										(II)by inserting
			 and management after control;
										(III)by inserting
			 temporary use or after anticipation of their;
			 and
										(IV)by inserting
			 , including to support coalition or international military stability or
			 counter-terrorist operations after international
			 organizations;
										(ii)in
			 paragraph (3), by inserting (including temporary use) after
			 transfer;
									(iii)in
			 paragraph (4)—
										(I)by striking
			 narcotics control purposes and inserting building partner
			 capacity; and
										(II)by striking
			 such as small boats, planes (including helicopters), and communication
			 equipment;
										(B)in subsection
			 (b)—
									(i)by
			 striking and at the end of paragraph (2);
									(ii)by
			 inserting after paragraph (3) the following new paragraphs:
										
											(4)collections from
				leases made pursuant to section 61 of this Act; and
											(5)contributions of
				money or property from any United States or foreign person or entity, foreign
				government, or international organization for use for purposes of the
				Fund,
											;
				and
									(iii)in
			 the matter after paragraph (5), as added by clause (ii), by inserting to
			 the Department of State or the Department of Defense after
			 authorized and appropriated;
									(C)by amending
			 subsection (c) to read as follows:
									
										(c)Except during a
				period of active hostilities, the value of property purchased and held in
				inventory under this section may not exceed $200,000,000. Amounts credited to
				the Fund under subsection (b) shall remain available until
				expended.
										;
				and
								(D)by adding at the
			 end the following new subsection:
									
										(d)Transfer of
				fundsIn order to carry out the purposes of this Fund, amounts in
				the Fund may be transferred to any current appropriation, fund, or account of
				the Department of Defense or the Department of State, and shall be merged with
				the appropriation, fund, or account to which
				transferred.
										;
				and
								(3)in section 52 (22
			 U.S.C. 2795a)—
								(A)in subsection (a),
			 by inserting (including temporary use) after
			 transfer; and
								(B)in subsection (b),
			 by striking The President may and inserting The Secretary
			 of Defense with the concurrence of the Secretary of State may.
								(b)Conforming
			 amendmentsSection 114 of title 10, United States Code, is
			 amended—
							(1)by striking
			 subsection (c); and
							(2)by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
							1314.Reimbursement
			 of salaries for Reserve components in support of security cooperation
			 missionsNotwithstanding
			 provisions concerning the salaries of members of the Armed Forces in sections
			 503(a)(3) and 632(d) of the Foreign Assistance Act of 1961, the full cost of
			 salaries of military reservists may, during fiscal years 2009 and 2010, be
			 included in calculating pricing or value for reimbursement charged under those
			 sections, respectively.
					1315.Enhanced
			 authority to pay incremental expenses for participation of developing countries
			 in combined exercisesSection
			 2010 of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
						
							(e)Funds available
				under this section for any fiscal year are available for use for programs that
				begin in such fiscal year but end in the next fiscal
				year.
							.
					CDeveloping
			 Common­ality by Expanding Professional Military Education, Training, and
			 Support for Partners
					1321.Authority for
			 distribution to certain foreign personnel of education and training materials
			 and information technology to enhance military interoperability
						(a)Distribution
			 authorizedTo enhance interoperability between the Armed Forces
			 and military forces of friendly foreign nations, the Secretary of Defense, with
			 the concurrence of the Secretary of State, may—
							(1)provide to
			 personnel referred to in subsection (b) electronic distributed learning content
			 for the education and training of such personnel for the development or
			 enhancement of allied and friendly military and civilian capabilities for
			 multinational operations, including joint exercises and coalition operations;
			 and
							(2)provide
			 information technology, including computer software developed for such purpose,
			 but only to the extent necessary to support the use of such learning content
			 for the education and training of such personnel.
							(b)Authorized
			 recipientsThe personnel to whom learning content and information
			 technology may be provided under subsection (a) are military and civilian
			 personnel of a friendly foreign government, with the permission of that
			 government.
						(c)Education and
			 trainingAny education and training provided under subsection (a)
			 shall include the following:
							(1)Internet-based
			 education and training.
							(2)Advanced
			 distributed learning and similar Internet learning tools, as well as
			 distributed training and computer-assisted exercises.
							(d)Applicability of
			 export control regimesThe provision of learning content and
			 information technology under this section shall be subject to the provisions of
			 the Arms Export Control Act (22 U.S.C. 2751 et seq.) and any other export
			 control regime under law relating to the transfer of military technology to
			 foreign nations.
						(e)Secretary of
			 defense guidance(1)Guidance
			 requiredThe Secretary of Defense shall develop and issue
			 guidance on the procedures for the use of the authority provided in this
			 section.
							(2)Submittal to congressional
			 committeesNot later than 30 days after issuing the guidance
			 required by paragraph (1), the Secretary shall submit to the Committees on
			 Armed Services of the Senate and House of Representatives a report setting
			 forth such guidance.
							(3)ModificationIf the
			 Secretary modifies the guidance issued under paragraph (1), the Secretary shall
			 submit to the committees named in paragraph (2) a report setting forth the
			 modified guidance not later than 30 days after the date of such
			 modification.
							(f)Annual report(1)Report
			 requiredNot later than October 31 following the close of the
			 fiscal year in which the authority granted herein is used, the Secretary of
			 Defense shall submit to the committees named in subsection (f)(1) a report on
			 the exercise of the authority provided in this section during the preceding
			 fiscal year.
							(2)ElementsEach report
			 under paragraph (1) shall include, for the fiscal year covered by such report,
			 the following:
								(A)A statement of the recipients of
			 learning content and information technology provided under this section.
								(B)A description of the type, quantity,
			 and value of the learning content and information technology provided under
			 this section.
								1322.Enhancing
			 participation of the Department of Defense in multinational military centers of
			 excellence
						(a)In
			 generalSubchapter II of chapter 138 of title 10, United States
			 Code, is amended by adding at the end the following new section:
							
								2350m.Participation
				in multinational military centers of excellence
									(a)Participation
				authorizedThe Secretary of Defense may, with the concurrence of
				the Secretary of State, authorize the participation of members of the armed
				forces and Department of Defense civilian personnel in any multinational
				military center of excellence hosted by any nation or combination of nations
				referred to in subsection (b) for purposes of—
										(1)enhancing the
				ability of military forces and civilian personnel of the nations participating
				in such center to engage in joint exercises or coalition or international
				military operations; or
										(2)improving
				interoperability between the Armed Forces of the United States and the military
				forces of friendly foreign nations.
										(b)Covered
				nationsThe nations referred to in this section are as
				follows:
										(1)The United
				States.
										(2)Any member nation
				of the North Atlantic Treaty Organization (NATO).
										(3)Any major non-NATO
				ally.
										(4)Any other friendly
				foreign nation identified by the Secretary of Defense, with the concurrence of
				the Secretary of State, for purposes of this section.
										(c)Memorandum of
				understanding(1)RequirementThe
				participation of members of the armed forces or Department of Defense civilian
				personnel in a multinational military center of excellence under subsection (a)
				shall be in accordance with the terms of one or more memoranda of understanding
				entered into by the Secretary of Defense, with the concurrence of the Secretary
				of State, and the foreign nation or nations concerned.
										(2)ScopeIf Department
				of Defense facilities, equipment, or funds are used to support a multinational
				military center of excellence under subsection (a), the memorandum of
				understanding under paragraph (1) with respect to that center shall provide
				details of any cost-sharing arrangement or other funding arrangement.
										(d)Availability of
				appropriated funds(1)AvailabilityFunds
				appropriated to the Department of Defense for operation and maintenance are
				available as follows:
											(A)To pay the United States share of the
				operating expenses of any multinational military center of excellence in which
				the United States participates under this section.
											(B)To pay the costs of the participation
				of members of the armed forces and Department of Defense civilian personnel in
				multinational military centers of excellence under this section, including the
				costs of expenses of such participants.
											(2)Limitation on use of
				fundsNo funds may be used under this section to fund the pay or
				salaries of members of the armed forces and Department of Defense civilian
				personnel who participate in multinational military centers of excellence under
				this section.
										(e)Use of
				Department of Defense facilities and equipmentFacilities and
				equipment of the Department of Defense may be used for purposes of the support
				of multinational military centers of excellence under this section that are
				hosted by the Department.
									(f)Report on use of
				authority
										(1)Report
				requiredNot later than October 31 following the close of the
				fiscal year in which the authority granted herein is used, the Secretary of
				Defense shall submit to the Committee on Armed Services of the Senate and the
				Committee on Armed Services of the House of Representatives a report on the use
				of the authority in this section during that fiscal year.
										(2)ElementsThe
				report required by paragraph (1) shall include the following:
											(A)A detailed
				description of the participation of the Department of Defense, and of members
				of the armed forces and civilian personnel of the Department, in multinational
				military centers of excellence under the authority of this section during the
				fiscal year.
											(B)For each
				multinational military center of excellence in which the Department of Defense,
				or members of the armed forces or Department of Defense civilian personnel, so
				participated—
												(i)a
				description of such multinational military center of excellence;
												(ii)a
				description of the activities participated in by the Department, or by members
				of the armed forces or Department of Defense civilian personnel; and
												(iii)a statement of
				the costs of the Department for such participation, including—
													(I)a statement of the
				United States share of the expenses of such center, and a statement of the
				percentage of the United States share of the expenses of such center to the
				total expenses of such center; and
													(II)a statement of
				the amount of such costs (including a separate statement of the amount of costs
				paid for under the authority of this section by category of costs).
													(g)DefinitionsIn
				this section:
										(1)The term
				multinational military center of excellence means an entity
				sponsored by one or more nations that is accredited and approved by the
				Department of Defense as offering recognized expertise and experience to
				personnel participating in the activities of such entity for the benefit of
				United States forces and the militaries of friendly foreign nations by
				providing such personnel opportunities to—
											(A)enhance education
				and training;
											(B)improve
				interoperability and capabilities;
											(C)assist in the
				development of doctrine; and
											(D)validate concepts
				through experimentation.
											(2)The term
				major non-NATO ally means a country (other than a member nation
				of the North Atlantic Treaty Organization) that is designated as a major
				non-NATO ally by the Secretary of Defense, with the concurrence of the
				Secretary of State, under section 2350a of this
				title.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
							
								
									2350m. Participation in multinational
				military centers of
				excellence.
								
								.
						1323.Regional
			 defense combating terrorism fellowship programSection 2249c(b) of title 10, United States
			 Code, is amended by striking $25,000,000 and inserting
			 $35,000,000.
					1324.Military-to-military
			 contacts and comparable activitiesSection 168(e) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(5)Funds available
				under this section for any fiscal year are available for use for programs that
				begin in such fiscal year but end in the next fiscal
				year.
							.
					1325.Payment of
			 personnel expenses for multilateral cooperation programs
						(a)In
			 generalSection 1051 of title 10, United States Code, is
			 amended—
							(1)in the heading, by
			 striking Bilateral and inserting Multilateral,
			 bilateral,;
							(2)in subsection (a),
			 by striking a bilateral and inserting a multilateral,
			 bilateral,;
							(3)in subsection
			 (b)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking to and and inserting to, from, and;
			 and
									(ii)by
			 striking bilateral and inserting  multilateral,
			 bilateral,; and
									(B)in paragraph (2),
			 by striking bilateral and inserting  multilateral,
			 bilateral,; and
								(4)by adding at the
			 end the following new subsection:
								
									(e)Funds available
				under this section for any fiscal year are available for use for programs that
				begin in such fiscal year but end in the next fiscal
				year.
									.
							(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by striking the item relating to section 1051 and
			 inserting the following new item:
							
								
									1051. Multilateral, bilateral, or regional
				cooperation programs: payment of personnel
				expenses.
								
								.
						1326.Enhancing the
			 ability of the United States Government to conduct complex operations
						(a)In
			 generalChapter 20 of title 10, United States Code, is amended by
			 adding the following new section:
							
								412.Center for
				Complex Operations
									(a)AuthorityThe
				Secretary of Defense may establish a Center for Complex Operations to—
										(1)coordinate more
				effectively the preparation of Department of Defense and other U.S. Government
				personnel for complex operations;
										(2)foster unity of
				effort among U.S. Government departments and agencies, foreign governments and
				militaries, international organizations, and non-governmental
				organizations;
										(3)conduct research;
				collect, analyze, and distribute lessons learned; and compile best practices in
				the area of complex operations; and
										(4)identify education
				and training gaps of the Department of Defense and other Federal departments
				and agencies and facilitate efforts to fill those gaps.
										(b)Authority To
				provide support and transfer fundsThe heads of other Federal
				departments and agencies are authorized to provide services, including
				personnel support, and to transfer funds to the Secretary of Defense to support
				the operation of the Center for Complex Operations.
									(c)Authority To
				accept gifts and donations
										(1)Subject to
				paragraph (3), the Secretary of Defense may accept from any source specified in
				paragraph (2) any gift or donation for purposes of defraying the costs or
				enhancing the operation of the center.
										(2)The sources from
				which gifts and donations may be accepted under this subsection are the
				following:
											(A)The government of
				a State or a political subdivision of a State.
											(B)The government of
				a foreign country.
											(C)A foundation or
				other charitable organization, including a foundation or charitable
				organization that is organized or operates under the laws of a foreign
				country.
											(D)Any source in the
				private sector of the United States or a foreign country.
											(3)LimitationThe
				Secretary may not accept a gift or donation under this subsection if acceptance
				of the gift or donation would compromise or appear to compromise—
											(A)the ability of the
				Department of Defense, any employee of the Department, or any member of the
				armed forces to carry out the responsibility or duty of the Department in a
				fair and objective manner; or
											(B)the integrity of
				any program of the Department or of any person involved in such a
				program.
											(4)Criteria for
				acceptanceThe Secretary of Defense shall prescribe written
				guidance setting forth the criteria to be used in determining the applicability
				of paragraph (3) to any proposed gift or donation under this section.
										(d)Crediting of
				fundsFunds accepted by the Secretary of Defense under this
				section shall be credited to appropriations available to the Department of
				Defense for the Center for Complex Operations and shall be available for the
				same purposes as the appropriations with which merged. Any funds accepted under
				this section shall remain available until expended.
									(e)Definitions(1)Gift or
				donationIn this section, the term ‘gift or donation’ means any
				gift or donation of funds, materials (including research materials), real or
				personal property, or services (including lecture services and faculty
				services).
										(2)Complex operationsIn
				this section, complex operations are defined as stability, security, transition
				and reconstruction operations, counterinsurgency, and irregular
				warfare.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									412. Center for Complex
				Operations.
								
								.
						DSetting Conditions
			 Through Support for Local Populations
					1331.Amendments of
			 authority for humanitarian assistanceSection 2561(a)(1) of title 10, United
			 States Code, is amended by inserting and, with the concurrence of the
			 relevant Chief of Mission, for stabilization purposes after
			 other humanitarian purposes.
					1332.Making
			 permanent and global the commanders emergency response program for urgent
			 humanitarian and reconstruction needs in the field
						(a)In
			 generalChapter 20 of title 10, United States Code, is amended by
			 adding at the end the following new section:
							
								410.Commanders'
				emergency response program
									(a)AuthorityFunds
				made available to the Department of Defense for the Commanders’ Emergency
				Response Program for any fiscal year may be used by the Secretary of Defense in
				such fiscal year to provide funds—
										(1)for the
				Commanders’ Emergency Response Program in Iraq and a similar program in
				Afghanistan; and
										(2)for a similar
				program to assist the people of a developing country where United States forces
				are operating.
										(b)Quarterly
				reportNot later than 15 days after the end of each fiscal-year
				quarter, the Secretary of Defense shall submit to the congressional defense
				committees a report regarding the source of funds and the allocation and use of
				funds during that quarter that were made available pursuant to the authority
				provided in this section or under any other provision of law for the purposes
				of the programs under subsection (a).
									(c)Submission of
				guidance
										(1)Initial
				submissionNot later than 30 days after the date of the enactment
				of this Act, the Secretary of Defense shall submit to the congressional defense
				committees a copy of the guidance issued by the Secretary to the Armed Forces
				concerning the allocation of funds through the Commanders’ Emergency Response
				Program and any similar program to assist the people of a developing
				country.
										(2)ModificationsIf
				the guidance in effect for the purpose stated in paragraph (1) is modified, the
				Secretary shall submit to the congressional defense committees a copy of the
				modification not later than 15 days after the date on which the Secretary makes
				the modification.
										(d)Waiver
				authorityFor purposes of exercising the authority provided by
				this section or any other provision of law making funding available for the
				Commanders’ Emergency Response Program referred to in subsection (a) (including
				a program referred to in paragraph (2) of that subsection), the Secretary of
				Defense may waive any provision of law not contained in this section that would
				(but for the waiver) prohibit, restrict, limit, or otherwise constrain the
				exercise of that authority.
									(e)Execution of
				programWithin sixty days of the enactment of this provision, the
				Departments of Defense and State shall jointly develop procedures for the
				exercise of the authority in subsection (a). Such procedures shall provide for
				expeditious coordination between the Department of Defense and the Department
				of State to achieve agile, appropriate, and effective use of this authority to
				promote the security interests of the United States.
									(f)Commanders’
				emergency response program definedIn this section, the term
				Commanders’ Emergency Response Program means the program
				established by the Administrator of the Coalition Provisional Authority for the
				purpose of enabling United States military commanders in Iraq to respond to
				urgent humanitarian relief and reconstruction requirements within their areas
				of responsibility by carrying out programs that will immediately assist the
				Iraqi
				people.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									410. Commanders' emergency response
				program.
								
								.
						BMILITARY
			 CONSTRUCTION AUTHORIZATIONS
			2001.Short
			 titleThis division may be
			 cited as the Military Construction Authorization Act for Fiscal Year
			 2009.
			XXIARMY
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the united
			 statesUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2104(a)(1), the Secretary of the Army may acquire
			 real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlabamaAnniston Army Depot45,000,000
									
									AlaskaFort Richardson15,000,000
									
									 Fort Wainwright110,400,000
									
									ArizonaFort Huachuca11,200,000
									
									Yuma Proving Ground3,800,000
									
									CaliforniaFort Irwin39,600,000
									
									 Presidio, Monterey15,000,000
									
									Sierra Army Depot12,400,000
									
									ColoradoFort Carson534,000,000
									
									GeorgiaFort Benning267,800,000
									
									 Fort Stewart/Hunter Army Air Field432,300,000
									
									HawaiiSchofield Barracks279,000,000
									
									 Wahiawa40,000,000
									
									KansasFort Riley155,000,000
									
									KentuckyFort Campbell108,113,000
									
									LouisianaFort Polk29,000,000
									
									MissouriFort Leonard Wood20,850,000
									
									New YorkFort Drum90,000,000
									
									United States Military Academy, West
					 Point67,000,000
									
									North CarolinaFort Bragg36,900,000
									
									OklahomaFort Sill63,000,000
									
									PennsylvaniaCarlisle Barracks13,400,000
									
									Tobyhanna Army Depot15,000,000
									
									South CarolinaFort Jackson30,000,000
									
									TexasCorpus Christi Storage Complex39,000,000
									
									Fort Bliss1,031,800,000
									
									 Fort Hood32,000,000
									
									Fort Sam Houston96,000,000
									
									Red River Army Depot6,900,000
									
									VirginiaFort Belvoir7,200,000
									
									 Fort Eustis14,400,000
									
									Fort Lee100,600,000
									
									Fort Myer14,000,000
									
									WashingtonFort Lewis158,000,000
									
									Total3,933,663,000
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(2), the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the installations or locations outside the United States, and in the amounts,
			 set forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									AfghanistanBagram Air Base67,000,000
									
									GermanyKatterbach19,000,000
									
									Wiesbaden Air Base119,000,000
									
									JapanCamp Zama2,350,000
									
									Sagamihara17,500,000
									
									KoreaCamp Humphreys20,000,000
									
									Total244,850,000
									
								
							
						
					2102.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2104(a)(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									 CountryInstallation
					 or LocationPurposeAmount
									
								
								
									GermanyWiesbaden Air Base326
					 Units133,000,000
									
									KoreaCamp Humphreys216 Units125,000,000
									
									Total
					 258,000,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2104(a)(5)(A), the Secretary of the Army may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $579,000.
					2103.Improvements to
			 military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2104(a)(5)(A), the Secretary of the Army may improve
			 existing military family housing units in an amount not to exceed
			 $420,001,000.
				2104.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2008, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $6,010,610,000 as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $3,933,663,000.
					(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $244,850,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $23,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $200,807,000.
					(5)For military family
			 housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $678,580,000.
						(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $716,110,000.
						(6)For the
			 construction of increment 3 of a barracks complex at Fort Lewis, Washington,
			 authorized by section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445),
			 $102,000,000.
					(7)For the
			 construction of increment 2 of the SOUTHCOM Headquarters at Miami Doral,
			 Florida, authorized by section 2101(a) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. xxxx), $81,600,000.
					(8)For the
			 construction of increment 2 of the BDE Complex—Barracks/Community at Vicenza,
			 Italy, authorized by section 2101(b) of the Military Construction Authorization
			 Act for Fiscal Year 2008 (division B of Public Law 110–181; 122 Stat. xxxx),
			 $15,000,000.
					(9)For the
			 construction of increment 2 of the BDE Complex—Operations Support Facility, at
			 Vicenza, Italy, authorized by section 2101(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. xxxx), $15,000,000.
					XXIINAVY
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaMarine Corps Air Station,
					 Yuma19,490,000
									
									CaliforniaMarine Corps Base, Camp
					 Pendleton799,870,000
									
									Marine Corps Logistics Base, Barstow7,830,000
									
									Marine Corps Air Station, Miramar48,770,000
									
									Naval Air Facility, El Centro8,900,000
									
									Naval Facility, San Clemente Island34,020,000
									
									Naval
					 Air Station, North Island53,262,000
									
									 Marine Corps Recruit Depot, San Diego51,220,000
									
									Marine Corps Base, Twentynine Palms145,550,000
									
									ConnecticutNaval Submarine Base,
					 Groton46,060,000
									
									District of ColumbiaNaval Support Activity,
					 Washington24,220,000
									
									FloridaNaval Air Station,
					 Jacksonville12,
					 890,000
									
									 Naval Station, Mayport14,900,000
									
									Naval Support Activity, Tampa29,000,000
									
									GeorgiaMarine Corps Logistics Base,
					 Albany15,320,000
									
									HawaiiMarine Corps Base,
					 Hawaii28,200,000
									
									 Pacific Missile Range, Barking Sands28,900,000
									
									Naval Station, Pearl Harbor80,290,000
									
									IllinoisRecruit Training Command, Great
					 Lakes62,940,000
									
									MarylandNaval Surface Warfare Center, Indian
					 Head13,930,000
									
									MississippiNaval Construction Battalion Center,
					 Gulfport6,900,000
									
									New JerseyNaval Air Warfare Center,
					 Lakehurst15,440,000
									
									North CarolinaMarine Corps Air Station, Cherry
					 Point77,420,000
									
									 Marine Corps Air Station, New River86,280,000
									
									Marine
					 Corps Base, Camp Lejeune353,090,000
									
									PennsylvaniaNaval Support Activity, Philadelphia22,020,000
									
									Rhode IslandNaval Station, Newport29,900,000
									
									South CarolinaMarine Corps Air Station,
					 Beaufort5,940,000
									
									 Marine Corps Recruit Depot, Parris
					 Island64,750,000
									
									VirginiaMarine Corps Base,
					 Quantico144,310,000
									
									Naval Station, Norfolk53,330,000
									
									 Total2,384,942,000
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(2), the Secretary of the
			 Navy may acquire real property and carry out military construction projects for
			 the installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									CubaNaval Air Station, Guantanamo Bay20,600,000
									
									Diego GarciaDiego Garcia35,060,000
									
									DjiboutiCamp Lemonier31,410,000
									
									GuamNaval Activities, Guam88,430,000
									
									Total175,500,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing the amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(3), the Secretary of the
			 Navy may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Navy: Unspecified Worldwide
							
								
									LocationInstallation
					 or LocationAmount
									
								
								
									Worldwide
					 UnspecifiedUnspecified
					 Worldwide94,020,000
									
									 Total94,020,000
									
								
							
						
					2202.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(a)(6)(A), the Secretary of the
			 Navy may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amount set forth in the following table:
						
							Navy: Family Housing
							
								
									LocationInstallation
					 or LocationPurposeAmount
									
								
								
									Guantanamo BayNaval Air Station, Guantanamo
					 Bay146 Units62,598,000
									
									Total
					 62,598,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $2,169,000.
					2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(a)(6)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $318,011,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2008, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $3,855,239,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $2,384,942,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $175,500,000.
					(3)For military
			 construction projects at unspecified worldwide locations authorized by section
			 2201(c), $94,020,000.
					(4)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $13,670,000.
					(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $239,128,000.
					(6)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $382,778,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $376,062,000.
						(7)For the
			 construction of increment 2 of kilo wharf extension at Naval Forces Marianas
			 Islands, Guam, authorized by section 2201(b) of the Military Construction
			 Authorization Act for Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. xxxx), $50,912,000.
					(8)For the
			 construction of increment 2 of the sub drive-in magnetic silencing facility at
			 Naval Submarine Base, Pearl Harbor, Hawaii, authorized in section 2201(a) of
			 the Military Construction Authorization Act for Fiscal Year 2008 (division B of
			 Public Law 110–181; 122 Stat. xxxx), $41,088,000.
					(9)For the
			 construction of increment 3 of the National Maritime Intelligence Center,
			 Suitland, Maryland, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2448), $12,439,000.
					(10)For the
			 construction of increment 2 of hangar 5 recapitalizations Naval Air Station,
			 Whidbey Island, Washington, authorized by section 2201(a) of the Military
			 Construction Authorization Act of Fiscal Year 2007 (division B of Public Law
			 109–364; 120 Stat. 2448), $34,000,000.
					(11)For the
			 construction of increment 5 of the limited area production and storage complex
			 at Naval Submarine Base, Kitsap, Bangor, Washington, authorized by section
			 2201(a) of the Military Construction Authorization Act of Fiscal Year 2005
			 (division B of Public Law 108–375; 118 Stat. 2106), $50,700,000.
					2205.Modification
			 of authority to carry out certain fiscal year 2005 project inside the United
			 StatesThe table in section
			 2201(a) of the Military Construction Authorization Act for Fiscal Year 2005
			 (division B of Public Law 108–375; 118 Stat. 2105), as amended by section 2206
			 of the Military Construction Authorization Act for Fiscal Year 2006 (division B
			 of Public Law 109–163; 119 Stat. 3493) and section 2206 of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. xxxx), is further amended—
					(1)in the item
			 relating to Strategic Weapons Facility Pacific, Bangor, Washington, by striking
			 $295,000,000 in the amount column and inserting
			 $311,670,000; and
					(2)by
			 striking the amount identified as the total in the amount column and inserting
			 $1,084,497,000.
					2206.Modification
			 of authority to carry out certain fiscal year 2007 projects inside the United
			 States
					(a)Modifications(1)The table in section
			 2201(a) of the Military Construction Authorization Act for Fiscal Year 2007
			 (division B of Public Law 109–364, 120 Stat. 2083) is amended in the item
			 relating to NMIC/Naval Support Activity, Suitland, Maryland, by striking
			 $67,939,000 in the amount column and inserting
			 $76,288,000.
						(2)Section 2205(a)(17) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public Law
			 110–181; 122 Stat. xxxx), is amended—
							(A)in the item relating to Naval Air
			 Station, Whidbey Island, Washington, by striking $57,653,000 in
			 the amount column and inserting $60,500,000; and
							(B)by striking the amount identified as
			 the total in the amount column and inserting
			 $772,761,000.
							(b)Conforming
			 amendmentsSection 2204(b) of the Military Construction
			 Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120
			 Stat. 2452), is amended—
						(1)in
			 paragraph (1), by striking $56,159,000 and inserting
			 $64,508,000; and
						(2)in paragraph (2),
			 by striking $31,153,000 and inserting
			 $34,000,000.
						XXIIIAIR
			 FORCE
				2301.Authorized Air
			 Force construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									AlabamaMaxwell Air Force Base15,556,000
									
									AlaskaElmendorf Air Force Base138,300,000
									
									CaliforniaEdwards Air Force Base3,100,000
									
									ColoradoUnited States Air Force
					 Academy18,000,000
									
									DelawareDover Air Force Base19,000,000
									
									FloridaEglin Air Force Base19,000,000
									
									 MacDill Air Force Base21,000,000
									
									GeorgiaRobins Air Force Base24,100,000
									
									MarylandAndrews Air Force Base77,648,000
									
									MississippiColumbus Air Force Base8,100,000
									
									NevadaCreech Air Force Base48,500,000
									
									Nellis Air Force Base53,300,000
									
									New MexicoHolloman Air Force Base25,450,000
									
									OklahomaTinker Air Force Base48,600,000
									
									South CarolinaCharleston Air Force
					 Base4,500,000
									
									TexasFort Hood10,800,000
									
									 Lackland Air Force Base75,515,000
									
									UtahHill Air Force Base36,000,000
									
									WashingtonMcChord Air Force Base5,500,000
									
									WyomingFrancis E. Warren Air Force
					 Base8,600,000
									
									Total660,569,000
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									AfghanistanBagram Airfield57,200,000
									
									GuamAndersen Air Force Base5,200,000
									
									KyrgyzstanManas Air Base6,000,000
									
									QatarQatar59,638,000
									
									United KingdomRoyal Air Force
					 Lakenheath7,400,000
									
									 Total135,438,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing the amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(3), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Air Force: Unspecified Worldwide
							
								
									LocationInstallation
					 or LocationAmount
									
								
								
									Worldwide ClassifiedClassified Location891,000
									
									Worldwide
					 UnspecifiedUnspecified
					 Worldwide Locations52,500,000
									
									 Total53,391,000
									
								
							
						
					2302.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(6)(A), the Secretary of the Air
			 Force may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations, in the number of units, and in
			 the amounts set forth in the following table:
						
							Air Force: Family Housing
							
								
									StateInstallation
					 or LocationPurposeAmount
									
								
								
									United KingdomRoyal Air Force Lakenheath182
					 Units71,828,000
									
									Total
					 71,828,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2304(6)(A), the Secretary of the Air Force may
			 carry out architectural and engineering services and construction design
			 activities with respect to the construction or improvement of family housing
			 units in an amount not to exceed $7,708,000.
					2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(6)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $316,343,000.
				2304.Authorization of
			 appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $1,930,236,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $660,569,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $135,438,000.
					(3)For the military
			 construction projects at unspecified worldwide locations authorized by section
			 2301(c), $53,391,000.
					(4)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $15,000,000.
					(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $70,494,000.
					(6)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $395,879,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $599,465,000.
						XXIVDEFENSE
			 AGENCIES
				2401.Authorized
			 Defense Agencies construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Defense Agencies: Inside the United
			 States
							
								
									AgencyInstallation
					 or LocationAmount
									
								
								
									Defense Education
					 ActivityFort Campbell,
					 Kentucky21,400,000
									
									 Fort Bragg, North Carolina78,471,000
									
									Defense Intelligence
					 AgencyScott Air Force
					 Base, Illinois13,977,000
									
									Defense Logistics
					 AgencyDefense
					 Distribution Depot, Tracy, California50,300,000
									
									 Defense Fuel Supply Center, Dover Air Force Base,
					 Delaware3,373,000
									
									Defense Fuel Support Point, Jacksonville,
					 Florida34,000,000
									
									Hunter Army Air Field, Georgia3,500,000
									
									Pearl Harbor, Hawaii27,700,000
									
									Kirtland Air Force Base, New Mexico14,400,000
									
									Altus Air Force Base, Oklahoma2,850,000
									
									Philadelphia, Pennsylvania1,200,000
									
									Hill Air Force Base, Utah20,400,000
									
									Craney Island, Virginia39,900,000
									
									National Security
					 AgencyFort Meade,
					 Maryland31,000,000
									
									Special Operations
					 CommandNaval Amphibious
					 Base, Coronado, California9,800,000
									
									 Eglin Air Force Base, Florida40,000,000
									
									Hurlburt Field, Florida8,900,000
									
									MacDill
					 Air Force Base, Florida10,500,000
									
									Fort Campbell, Kentucky15,000,000
									
									Cannon Air Force Base, New Mexico18,100,000
									
									Fort Bragg, North Carolina38,250,000
									
									Fort Story, Virginia11,600,000
									
									Fort Lewis, Washington38,000,000
									
									TRICARE Management
					 ActivityFort
					 Richardson, Alaska6,300,000
									
									 Buckley Air Force Base, Colorado3,000,000
									
									Fort Benning, Georgia3,900,000
									
									Fort Riley, Kansas52,000,000
									
									Fort Campbell, Kentucky24,000,000
									
									Aberdeen Proving Ground, Maryland430,000,000
									
									Fort Leonard Wood, Missouri22,000,000
									
									Tinker
					 Air Force Base, Oklahoma65,000,000
									
									Fort Sam Houston, Texas13,000,000
									
									Washington Headquarters
					 ServicesPentagon
					 Reservation, Virginia38,940,000
									
									Total1,190,761,000
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Defense Agencies: Outside the United
			 States
							
								
									AgencyInstallation
					 or LocationAmount
									
								
								
									Defense Logistics
					 AgencyGermersheim,
					 Germany48,000,000
									
									Souda Bay, Greece27,761,000
									
									Special Operations
					 CommandAl Udeid,
					 Qatar9,200,000
									
									TRICARE Management
					 ActivityNaval
					 Activities, Guam30,000,000
									
									Total114,961,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing the amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(3), the Secretary of Defense
			 may acquire real property and carry out military construction projects for
			 unspecified installations or locations in the amount set forth in the following
			 table:
						
							Defense Agencies: Unspecified Worldwide
							
								
									LocationInstallation
					 or LocationAmount
									
								
								
									Worldwide
					 UnspecifiedUnspecified
					 Locations862,980,000
									
									Total862,980,000
									
								
							
						
					2402.Energy
			 conservation projectsUsing
			 amounts appropriated pursuant to the authorization of appropriations in section
			 2404(7), the Secretary of Defense may carry out energy conservation projects
			 under chapter 173 of title 10, United States Code, in the amount of
			 $80,000,000.
				2403.Authorized
			 base closure and realignment activities funded through Department of Defense
			 Base Closure Account 2005Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2404(9), the Secretary of Defense
			 may carry out base closure and realignment activities, including real property
			 acquisition and military construction projects, as authorized by the Defense
			 Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base
			 Closure Account 2005 established by section 2906A of such Act, in the amount of
			 $7,138,021,000.
				2404.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $11,297,342,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $784,511,000.
					(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $114,961,000.
					(3)For the military
			 construction projects at unspecified worldwide locations authorized by section
			 2401(c), $266,660,000.
					(4)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $31,853,000.
					(5)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $10,000,000.
					(6)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $155,793,000.
					(7)For energy
			 conservation projects authorized by section 2402 of this Act,
			 $80,000,000.
					(8)For base closure
			 and realignment activities as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, $393,377,000.
					(9)For base closure
			 and realignment activities authorized by section 2403 of this Act and funded
			 through the Department of Defense Base Closure Account 2005 established by
			 section 2906A of the Defense Base Closure and Realignment Act of 1990 (part A
			 of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note),
			 $9,065,386,000.
					(10)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $54,581,000.
					(11)For the
			 construction of increment 4 of the National Security Agency/Central Security
			 Service replacement at Augusta, Georgia, authorized by section 2401(a) of the
			 Military Construction Authorization Act of Fiscal Year 2006 (division B of
			 Public Law 109–163; 119 Stat. 3497), as amended by section 7016 of the
			 Emergency Supplemental Appropriation Act for Defense, Global War on Terrorism
			 and Hurricane Relief (Public Law 109–234; 120 Stat. 485), $100,220,000.
					(12)For the
			 construction of increment 2 of the U.S. Army Medical Research Institute for
			 Infectious Diseases Stage 1 at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $209,000,000.
					(13)For the
			 construction of increment 2 of the SOF Operational Facility at Dam Neck,
			 Virginia, authorized by section 2401(a) of the Military Construction
			 Authorization Act of Fiscal Year 2008 (division B of Public Law 110–181; 122
			 Stat. xxxx), $150,000,000.
					XXVNORTH ATLANTIC
			 TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2008, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $240,867,000.
				XXVICHEMICAL
			 DEMILITARIZATION PROGRAM
				2601.Authorized
			 Chemical Demilitarization Program construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2602(1), the Secretary of Defense may acquire real property and carry out
			 military construction projects for the installations or locations inside the
			 United States, and in the amounts, set forth in the following table:
					
						Chemical Demilitarization Program: Inside the United
			 States
						
							
								AgencyInstallation
					 or LocationAmount
								
							
							
								ArmyBlue
					 Grass Army Depot, Kentucky12,000,000
								
								 Total12,000,000
								
							
						
					
				2602.Authorization
			 of appropriations, Chemical Demilitarization Construction,
			 Defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2008, for military construction and land acquisition for Chemical
			 Demilitarization in the total amount of $134,278,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2601(a),
			 $12,000,000.
					(2)For the
			 construction of phase 10 of a munitions demilitarization facility at Pueblo
			 Chemical Activity, Colorado, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 1997 (division B of Public Law
			 104–201; 110 Stat. 2775), as amended by section 2406 of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 839), and section 2407 of the Military Construction
			 Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116
			 Stat. 2698), $65,060,000.
					(3)For the
			 construction of phase 9 of a munitions demilitarization facility at Blue Grass
			 Army Depot, Kentucky, authorized by section 2401(a) of the Military
			 Construction Authorization Act for Fiscal Year 2000 (division B of Public Law
			 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115
			 Stat. 1298), and section 2405 of the Military Construction Authorization Act
			 for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698),
			 $57,218,000.
					2603.Modification
			 of authority to carry out certain fiscal year 1997 project
					(a)ModificationsThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended
			 by section 2406 of the Military Construction Authorization Act for Fiscal Year
			 2000 (division B of Public Law 106–65; 113 Stat. 839) and section 2407 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B of
			 Public Law 107–314; 116 Stat. 2699), is amended—
						(1)under the agency
			 heading relating to Chemical Demilitarization Program, in the item relating to
			 Pueblo Army Depot, Colorado, by striking $261,000,000 in the
			 amount column and inserting $484,000,000; and
						(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $830,454,000.
						(b)Conforming
			 amendmentSection 2406(b)(2) of the Military Construction
			 Authorization Act for Fiscal Year 1997 (110 Stat. 2779), as so amended, is
			 further amended by striking $261,000,000 and inserting
			 $484,000,000.
					2604.Modification of
			 authority to carry out certain fiscal year 2000 project
					(a)ModificationsThe
			 table in section 2401(a) of the Military Construction Authorization Act for
			 Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended
			 by section 2405 of the Military Construction Authorization Act for Fiscal Year
			 2002 (division B of Public Law 107–107; 115 Stat. 1298) and section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B of
			 Public Law 107–314; 116 Stat. 2698), is amended—
						(1)under the agency
			 heading relating to Chemical Demilitarization, in the item relating to Blue
			 Grass Army Depot, Kentucky, by striking $290,325,000 in the
			 amount column and inserting $492,000,000; and
						(2)by striking the
			 amount identified as the total in the amount column and inserting
			 $949,920,000.
						(b)Conforming
			 amendmentSection 2405(b)(3) of the Military Construction
			 Authorization Act for Fiscal Year 2000 (113 Stat. 839), as so amended, is
			 further amended by striking $267,525,000 and inserting
			 $469,200,000.
					2605.Modification
			 of authority to carry out certain fiscal year 2007 project
					(a)ModificationThe
			 table in section 2401 of the Military Construction Authorization Act for Fiscal
			 Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), is amended under
			 the agency heading relating to the TRICARE Management Activity, in the item
			 relating to Fort Detrick, Maryland, by striking $550,000,000 in
			 the amount column and inserting $683,000,000.
					(b)Conforming
			 amendmentSection 2405(b)(3) of the Military Construction
			 Authorization Act of Fiscal Year 2007 (120 Stat. 2461) is amended by striking
			 $521,000,000 and inserting $654,000,000.
					XXVIIGUARD AND
			 RESERVE FORCES FACILITIES
				2701.Authorized
			 Guard and Reserve construction and land acquisition projectsFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2008, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Reserve components, and for contributions therefore, under
			 chapter 1803 of title 10, United States Code (including the cost of acquisition
			 of land for those facilities), in the following amounts:
					(1)For the Department
			 of the Army—
						(A)for the Army
			 National Guard of the United States, $539,296,000; and
						(B)for the Army
			 Reserve, $281,687,000.
						(2)For the Department
			 of the Navy, for the Navy Reserve and Marine Corps Reserve, $57,045,000.
					(3)For the Department
			 of the Air Force—
						(A)for the Air
			 National Guard of the United States, $34,374,000; and
						(B)for the Air Force
			 Reserve, $19,265,000.
						XXVIIIEXPIRATION AND
			 EXTENSION OF AUTHORIZATIONS
				2801.Expiration of
			 authorizations and amounts required to be specified by law
					(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefore)
			 shall expire on the later of—
						(1)October 1, 2011;
			 or
						(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2012.
						(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefore), for which appropriated funds have
			 been obligated before the later of—
						(1)October 1, 2011;
			 or
						(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2012 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
						2802.Extension of
			 authorizations of certain fiscal year 2006 projects
					(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2006 (division B of Public Law 109–163; 119 Stat. 3501), authorizations set
			 forth in the tables in subsection (b), as provided in sections 2101, 2302, and
			 2601 of that Act, shall remain in effect until October 1, 2009, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2010, whichever is later.
					(b)TablesThe
			 tables referred to in subsection (a) are as follows:
						
							Army: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									HawaiiPohakuloaTactical Vehicle Wash
					 Facility9,207,000
									
									Battle Area Complex33,660,000
									
									VirginiaFort BelvoirDefense Access
					 Road18,000,000
									
								
							
						
						
							Air Force: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									AlaskaEielson Air Force BaseReplace Family Housing (92
					 units)37,650,000
									
									Purchase Build/Lease Housing (300
					 units)18,144,000
									
									CaliforniaEdwards Air Force BaseReplace Family Housing (226
					 units)59,699,000
									
									FloridaMacDill Air Force BaseReplace Family Housing (109
					 units)40,982,000
									
									MissouriWhiteman Air Force BaseReplace
					 Family Housing (111 units)26,917,000
									
									North CarolinaSeymour Johnson Air Force
					 BaseReplace Family Housing (255 units)48,868,000
									
									North DakotaGrand Forks Air Force BaseReplace
					 Family Housing (150 units)43,353,000
									
								
							
						
						
							Army National Guard: Extension of 2006 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaCamp RobertsUrban Assault
					 Course1,485,000
									
									IdahoGowen FieldRailhead, Phase
					 18,331,000
									
									MississippiBiloxiReadiness
					 Center16,987,000
									
									Camp
					 ShelbyModified Record Fire Range2,970,000
									
									MontanaTownsendAutomated Qualification
					 Training Range2,532,000
									
									PennsylvaniaPhiladelphiaStryker Brigade Combat
					 Team Readiness Center11,806,000
									
									Organizational Maintenance Shop
					 #76,144,930
									
								
							
						
						
							Defense Agencies: Extension of 2006 Project
			 Authorizations
							
								
									AgencyInstallation
					 or LocationProjectAmount
									
								
								
									Defense Logistics AgencyDefense Distribution
					 Depot Susquehanna, New Cumberland, PennsylvaniaReplace Physical Fitness
					 Facility6,500,000
									
								
							
						
					2803.Extension of
			 authorizations of certain fiscal year 2005 projects
					(a)ExtensionNotwithstanding
			 section 2701 of the Military Construction Authorization Act for Fiscal Year
			 2005 (division B of Public Law 108–375; 118 Stat. 2116), authorizations set
			 forth in the tables in subsection (b), as provided in sections 2101, 2301,
			 2302, and 2601 of that Act, shall remain in effect until October 1, 2009, or
			 the date of the enactment of an Act authorizing funds for military construction
			 for fiscal year 2010, whichever is later.
					(b)TablesThe
			 tables referred to in subsection (a) are as follows:
						
							Army: Extension of 2005 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									HawaiiSchofield BarracksCombined
					 Arms Collective Training Facility32,542,000
									
								
							
						
						
							Air Force: Extension of 2005 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									ArizonaDavis-Monthan Air Force BaseReplace
					 Family Housing (250 units)48,500,000
									
									CaliforniaVandenberg Air Force BaseReplace
					 Family Housing (120 units)30,906,000
									
									FloridaMacDill Air Force BaseConstruct Housing Maintenance
					 Facility1,250,000
									
									MissouriWhiteman Air Force BaseReplace
					 Family Housing (160 units)37,087,000
									
									North CarolinaSeymour Johnson Air Force
					 BaseReplace Family Housing (167 units)32,693,000
									
									GermanyRamstein Air BaseUSAFE
					 Theater Aerospace Operations Support Center24,204,000
									
								
							
						
						
							Army National Guard: Extension of 2005 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaDublinReadiness Center,
					 Add/Alt (ADRS)11,318,000
									
								
							
						
					XXIXMILITARY
			 CONSTRUCTION GENERAL PROVISIONS
				AMilitary
			 Construction Program and Military Family Housing Changes
					2901.Modification
			 of long-term leasing authority for military family housing
						(a)AuthoritySection
			 2835 of title 10, United States Code, is amended by adding at the end the
			 following new subsections:
							
								(i)Housing of other
				personnel(1)At any point in the lease
				term, to the extent that housing constructed and leased under this section is
				not required by military families, the Secretary of a military department may
				assign military members, without dependents, to such housing without rental
				charge to the member so assigned.
									(2)A member, without dependents, who is
				assigned to housing pursuant to this section shall be considered to be assigned
				to quarters pursuant to section 403(e) of title 37.
									(j)Conversion to
				long-term leasing of military unaccompanied housing(1)During the period of the
				lease term, if the Secretary concerned determines that the housing constructed
				and leased under this section is excess to the long-term needs of the Family
				Housing Program of the Department of Defense, the Secretary concerned may
				convert the lease to a long-term lease of military unaccompanied
				housing.
									(2)The term of the conversion to
				military unaccompanied housing under paragraph (1) may not exceed the remaining
				term of the existing long-term lease of family housing being converted.
									(k)Advance notice
				of intent To convertThe Secretary concerned may not convert the
				long-term family housing lease to unaccompanied housing under subsection (j)
				until—
									(1)the secretary
				concerned submits to the congressional defense committees, in writing, a notice
				of the intent to accomplish such conversion to unaccompanied housing,
				including—
										(A)a justification
				for the conversion;
										(B)a description of
				the long-term lease to be converted;
										(C)the lease amount;
				and
										(D)the lease
				expiration date; and
										(2)a period of 21
				days has expired following the date on which the justification is received by
				the committees or, if over sooner, a period of 14 days has expired following
				the date on which a copy of the justification is provided in an electronic
				medium pursuant to section 480 of this title.
									(l)Section 801
				housingSubsections (i), (j), and (k) also shall apply to housing
				leased by a military department pursuant to authority contained in section 801
				of the Military Construction Authorization Act, 1984 (Public Law 98–115; 97
				Stat.
				782).
								.
						2902.Unspecified
			 minor constructionSection
			 2805 of title 10, United States Code, is amended—
						(1)In subsection
			 (a)(1)—
							(A)by striking
			 $1,500,000 and inserting $2,500,000; and
							(B)by striking
			 $3,000,000 in the last sentence and inserting
			 $4,250,000;
							(2)in
			 subsection (b)(1), by striking $750,000 and inserting
			 $1,000,000; and
						(3)In
			 subsection (c)(1)—
							(A)in subparagraph
			 (A), by striking $1,500,000 and inserting
			 $2,000,000; and
							(B)in subparagraph
			 (B), by striking $750,000 and inserting
			 $1,000,000.
							2903.Flexibility in
			 determining domestic family housing lease maximumsSection
			 2828(b) of title 10, United States Code, is amended—
						(1)in paragraph (2),
			 by striking paragraphs (3) and (4) and inserting
			 paragraphs (3), (4), and (7); and
						(2)by adding at the
			 end the following new paragraph:
							
								(7)The Secretary of
				the Army may lease not more than 600 of the 10,000 family housing units
				provided in paragraph (1) at an amount not greater than 33 percent above the
				maximum lease amount under paragraph (3), as adjusted under paragraph (5) for
				the fiscal year in which a unit is leased under this paragraph. The maximum
				lease amount provided in this paragraph shall apply only to Army family housing
				in areas designated by the Secretary of the Army and for leases not to exceed a
				term of 2
				years.
								.
						2904.Transfer of
			 proceeds from property conveyance, Marine Corps Logistics Base, Albany,
			 Georgia
						(a)Transfer
			 authorizedThe Secretary of Defense may transfer any proceeds
			 from the sale of approximately 120.375 acres of improved land located at the
			 former Boyett Village Family Housing Complex at the Marine Corps Logistics
			 Base, Albany, Georgia, into the Department of Defense Family Housing
			 Improvement Fund established under section 2883(a) of title 10, United States
			 Code, for carrying out activities under subchapter IV of chapter 169 of that
			 title with respect to military family housing.
						(b)Notification
			 requirementA transfer of proceeds under subsection (a) may be
			 made only after the end of the 30-day period beginning on the date the
			 Secretary of Defense submits written notice of the transfer to the appropriate
			 committees of Congress.
						BReal Property and
			 Facilities Administration
					2911.Modification of
			 utility system conveyance authoritySection 2688 of title 10, United States
			 Code, is amended—
						(1)by redesignating
			 subsection (j) as subsection (k); and
						(2)by inserting after
			 subsection (i) the following new subsection (j):
							
								(j)Conveyance or
				construction of utility infrastructure after privatization of a utility
				system(1)The
				Secretary of a military department may convey, using other than competitive
				procedures, utility infrastructure under the jurisdiction of the Secretary on a
				military installation to a utility or entity to which a utility system for the
				installation has been conveyed under subsection (a) if the Secretary determines
				the infrastructure will be part of the utility system and the military
				department receives as consideration an amount equal to the fair market value
				of the utility infrastructure determined in the same manner as the
				consideration the Secretary could require under subsection (c) for a conveyance
				under subsection (a). The conveyance may consist of all right, title, and
				interest of the United States or such lesser estate as the Secretary considers
				appropriate to serve the interests of the United States.
									(2)In lieu of carrying out a military
				construction project to construct, repair, or replace utility infrastructure to
				be used with a utility system that has been conveyed to a utility or entity
				under subsection (a), the Secretary concerned may provide funds authorized and
				appropriated for the project to such utility or entity for use by the utility
				or entity to construct, repair, or replace the utility infrastructure if the
				Secretary determines the infrastructure will be part of the utility system. As
				consideration for the provision of such funds, the Secretary may require a
				reduction in charges for utility services in the same manner as a reduction in
				charges may be required under subsection (c) for a conveyance under subsection
				(a).
									.
						2912.Repeal of
			 requirement to follow State law governing the provision of electric utility
			 service
						(a)In
			 generalSection 591 of title 40, United States Code, is
			 repealed.
						(b)Conforming
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title is amended by striking the item relating to section 591.
						2913.Permanent
			 authority to purchase municipal services for military installations in the
			 United States
						(a)Permanent
			 authorityChapter 141 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2410q.Procurement of municipal services for military installations in the
				United States
									(a)Authority(1)The Secretary of a
				Military Department may procure municipal services (to include public works and
				utility services) for any Military installation under the jurisdiction of the
				Secretary in the United States from a county or municipal government for the
				geographic area in which the installation is located.
										(2)The Secretary may acquire such
				services using procedures other than competitive procedures if the Secretary
				determines the price for such services is fair and reasonable and—
											(A)the business case supporting the
				determination—
												(i)describes the availability,
				benefits, and drawbacks of alternative sources; and
												(ii)establishes that performance by
				the county or municipal government will not increase costs to the Federal
				Government when compared to the cost of continued performance by the current
				provider and represents the best value to the Federal Government; and
												(B)at least 14 days prior to entering
				into a contract with the county or municipal government, written notification
				is provided to the congressional defense committees that includes a summary of
				the business case and explains how the adverse impact, if any, on the Federal
				workforce is being minimized.
											(3)The determination described in
				subparagraph (A) shall not be delegated to a level lower than a Deputy
				Assistant Secretary for Installations and Environment or another official at an
				equivalent level.
										(b)GuidanceThe
				Secretary of Defense shall issue guidance to address the implementation of this
				section.
									.
						(b)Conforming
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									2410q. Procurement of municipal services
				for military installations in the United
				States.
								
								.
						2914.Clarification
			 of congressional reporting requirements for certain real property transactions
			 of the military departmentsSection 2662(c) of title 10, United States
			 Code, is amended—
						(1)by striking
			 river and harbor projects or flood control projects and
			 inserting Army civil works water resource development projects;
			 and
						(2)by striking
			 acquisition specifically authorized in a Military Construction
			 Authorization Act and inserting transaction specifically
			 authorized in a Military Construction Authorization Act or other Act
			 authorizing or directing the activities of the Department of
			 Defense.
						CBase Closure and
			 Realignment
					2921.Annual base
			 closure and realignment reportSection 2907 of the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note), as amended, is amended—
						(1)in paragraph (1),
			 by striking and realignment each place it appears;
						(2)in paragraph (2),
			 by striking and realignments each place it appears; and
						(3)in paragraphs (3),
			 (4), (5), (6), and (7), by striking or realignment each place it
			 appears.
						DOther
			 Matters
					2931.Expand
			 cooperative agreement authority for management of cultural resources to include
			 off-installation mitigation
						(a)Expanded
			 authoritySection 2684(a) of title 10, United States Code, is
			 amended to read as follows:
							
								(a)Authority(1)The Secretary of Defense
				or the secretary of a military department, to the extent permitted by the
				establishment clause, may enter into a cooperative agreement with a State,
				local or tribal government or other entity—
										(A)for the preservation, management,
				maintenance, and improvement of cultural resources; and
										(B)for the conduct of research regarding
				cultural resources.
										(2)Such cultural resources must be
				located—
										(A)on a military installation; or
										(B)off a military installation, but only
				if the cooperative agreement directly relieves or eliminates current or
				anticipated restrictions that would or might restrict, impede, or otherwise
				interfere, whether directly or indirectly, with current or anticipated military
				training, testing, or operations on the installation.
										(3)Activities under the cooperative
				agreement shall be subject to the availability of funds to carry out the
				cooperative
				agreement.
									.
						(b)Cultural
			 resourcesSubsection (c) of such section is amended by adding at
			 the end the following new paragraph:
							
								(5)An Indian sacred
				site, as that term is defined in section 1(b)(iii) of Executive Order
				13007.
								.
						
